
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.34

EXECUTION COPY

        AMENDED AND RESTATED FIVE YEAR
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of April 30, 2003
among
AVAYA INC.,
as Borrower,
THE LENDERS PARTY HERETO,
CITIBANK, N.A.,
as Agent
CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger,
BANK ONE, NA, JPMORGAN CHASE BANK and DEUTSCHE BANK AG NEW YORK BRANCH,
as Co-Syndication Agents and Co-Arrangers
and
COMMERZBANK AG, NEW YORK BRANCH
as Co-Arranger

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I Definitions
SECTION 1.01.
 
Defined Terms
 
3 SECTION 1.02.   Terms Generally   11
ARTICLE II The Credits
SECTION 2.01.
 
Commitments
 
12 SECTION 2.02.   Loans   12 SECTION 2.03.   Borrowing Procedure   13 SECTION
2.04.   Conversion and Continuation of Loans   13 SECTION 2.05.   Fees   14
SECTION 2.06.   Repayment of Loans; Evidence of Debt   14 SECTION 2.07.  
Interest on Loans   15 SECTION 2.08.   Default Interest   16 SECTION 2.09.  
Alternate Rate of Interest   16 SECTION 2.10.   Termination and Reduction of
Commitments   16 SECTION 2.11.   Prepayment   17 SECTION 2.12.   Reserve
Requirements; Change in Circumstances   17 SECTION 2.13.   Change in Legality  
18 SECTION 2.14.   Indemnity   19 SECTION 2.15.   Pro Rata Treatment   19
SECTION 2.16.   Sharing of Setoffs   19 SECTION 2.17.   Payments   20 SECTION
2.18.   Taxes   20 SECTION 2.19.   Mandatory Assignment; Commitment Termination
  22
ARTICLE III Representations and Warranties
SECTION 3.01.
 
Organization; Powers
 
22 SECTION 3.02.   Authorization   23 SECTION 3.03.   Enforceability   23
SECTION 3.04.   Governmental Approvals   23 SECTION 3.05.   Financial Statements
  23 SECTION 3.06.   Litigation; Compliance with Laws   23 SECTION 3.07.  
Federal Reserve Regulations   24 SECTION 3.08.   Investment Company Act; Public
Utility Holding Company Act   24 SECTION 3.09.   Use of Proceeds   24 SECTION
3.10.   No Material Misstatements   24 SECTION 3.11.   Solvency   24
ARTICLE IV Conditions of Lending
SECTION 4.01.
 
All Borrowings
 
24 SECTION 4.02.   Closing Date   25
ARTICLE V Covenants
SECTION 5.01.
 
Existence
 
25 SECTION 5.02.   Financial Statements, Reports, Etc.   26 SECTION 5.03.  
Maintaining Records   26 SECTION 5.04.   Use of Proceeds   26 SECTION 5.05.  
Compliance with Laws, Etc.   27 SECTION 5.06.   Consolidations, Mergers, and
Sales of Assets   27 SECTION 5.07.   Limitations on Liens   27          

--------------------------------------------------------------------------------

SECTION 5.08.   Interest Coverage Ratio   28 SECTION 5.09.   Minimum EBITDA   28
SECTION 5.10.   Visitation Rights   29 SECTION 5.11.   Maintenance of
Properties, Etc.   29 SECTION 5.12.   Maintenance of Insurance   29 SECTION
5.13.   Payment of Taxes, Etc.   29 SECTION 5.14.   Transactions with Affiliates
  29 SECTION 5.15.   Covenant to Guarantee Obligations and Give Security   29
SECTION 5.16.   Further Assurances   30 SECTION 5.17.   Debt   31 SECTION 5.18.
  Restricted Payments   32 SECTION 5.19.   Investments   32 SECTION 5.20.  
Change in Nature of Business   33 SECTION 5.21.   Liquidity   33 SECTION 5.22.  
Prepayments, Etc. of Debt   33
ARTICLE VI Events of Default
ARTICLE VII The Agent
ARTICLE VIII Miscellaneous SECTION 8.01.   Notices   37 SECTION 8.02.   Survival
of Agreement   39 SECTION 8.03.   Binding Effect   39 SECTION 8.04.   Successors
and Assigns   39 SECTION 8.05.   Expenses; Indemnity   41 SECTION 8.06.   Right
of Setoff   42 SECTION 8.07.   Applicable Law   42 SECTION 8.08.   Waivers;
Amendment   42 SECTION 8.09.   Entire Agreement   42 SECTION 8.10.  
Severability   43 SECTION 8.11.   Counterparts   43 SECTION 8.12.   Headings  
43

SCHEDULE I   Applicable Lending Offices SCHEDULE 2.01   Allocations SCHEDULE
2.10   Approved Asset Sales
EXHIBIT A
 
Form of Borrowing Request EXHIBIT B   Form of Standby Note EXHIBIT C  
Assignment and Acceptance EXHIBIT D   Form of Opinion of Counsel to the Borrower

2

--------------------------------------------------------------------------------

        AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY AGREEMENT dated
as of April 30, 2003, among AVAYA INC., a Delaware corporation (the "Borrower"),
the lenders listed in Schedule 2.01 (the "Lenders"), CITIBANK, N.A., as agent
for the Lenders (in such capacity, the "Agent"), CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger, BANK ONE, NA, JPMORGAN CHASE BANK and DEUTSCHE BANK AG NEW
YORK BRANCH, as Co-Syndication Agents and Co-Arrangers, and COMMERZBANK AG, NEW
YORK BRANCH, as Co-Arranger.

        The Borrower is party to a Five Year Competitive Advance And Revolving
Credit Facility Agreement dated as of September 25, 2000, as amended by Letter
Amendment dated as of August 10, 2001, as amended by Amendment No. 2 dated as of
February 8, 2002 and as amended and restated as of September 3, 2002 (as so
amended, the "Existing Credit Agreement") with the lenders and agents parties
thereto and the Agent.

        The Borrower has requested, and the Required Lenders have agreed,
subject to the satisfaction of the conditions set forth in Section 4.01, to
amend and restate the Existing Credit Agreement on the terms and subject to the
conditions herein set forth.

        Accordingly, the Borrower, the Lenders and the Agent agree as follows:

ARTICLE 1

Definitions

        SECTION 1.01.    Defined Terms.    As used in this Agreement, the
following terms shall have the meanings specified below:

        "ABR Borrowing" shall mean a Borrowing comprised of ABR Loans.

        "ABR Loan" shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

        "Administrative Fees" shall have the meaning assigned to such term in
Section 2.05(b).

        "Administrative Questionnaire" shall mean an Administrative
Questionnaire containing contact information for each Lender in form
satisfactory to the Agent.

        "Affiliate" shall mean, when used with respect to a specified person,
another person that directly or indirectly controls or is controlled by or is
under common control with the person specified.

        "Alternate Base Rate" shall mean, for any day, a rate per annum equal to
the greater of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof, "Base
Rate" shall mean the rate of interest per annum publicly announced from time to
time by the Agent as its base rate in effect at its principal office in New York
City; each change in the Base Rate shall be effective on the date such change is
publicly announced as effective. For purposes hereof, "Federal Funds Effective
Rate" shall mean, for any day, the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the arithmetic average, as determined by the Agent, of the
quotations for the day of such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it. If for any reason
the Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Base Rate or

3

--------------------------------------------------------------------------------


the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Base Rate or the Federal Funds Effective Rate, respectively.

        "Amendment No. 2 Effective Date" means February 8, 2002.

        "Applicable Margin" shall mean, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating
S&P/Moody's


--------------------------------------------------------------------------------

  Applicable Margin for
Eurodollar
Loans

--------------------------------------------------------------------------------

  Applicable Margin for
ABR Loans

--------------------------------------------------------------------------------

  I:   At least BBB- or Baa3   1.250 % 0.000 % II:   Below I, but at least BB+
and Ba1   1.625 % 0.125 % III:   Below II, but at least BB and Ba2   2.000 %
0.500 % IV:   Below III, but at least BB- and Ba3   2.500 % 1.000 % V:   Below
IV   3.250 % 1.750 %

        "Applicable Percentage" means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

Public Debt Rating
S&P/Moody's


--------------------------------------------------------------------------------

  Applicable
Percentage

--------------------------------------------------------------------------------

  I:   At least BBB- or Baa3   0.250 % II:   Below I, but at least BB+ and Ba1  
0.375 % III:   Below II, but at least BB and Ba2   0.500 % IV:   Below III, but
at least BB- and Ba3   0.500 % V:   Below IV   0.750 %

        "Applicable Utilization Fee" means, as of any date that the aggregate
Loans exceed 50% of the aggregate Commitments, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

Public Debt Rating
S&P/Moody's


--------------------------------------------------------------------------------

  Applicable
Utilization Fee
for Eurodollar
Loans

--------------------------------------------------------------------------------

  Applicable
Utilization Fee
for ABR Loans

--------------------------------------------------------------------------------

  I:   At least BBB- or Baa3   0.250 % 0.000 % II:   Below I, but at least BB+
and Ba1   0.250 % 0.250 % III:   Below II, but at least BB and Ba2   0.250 %
0.250 % IV:   Below III, but at least BB- and Ba3   0.500 % 0.500 % V:   Below
IV   0.500 % 0.500 %

        "Assignment and Acceptance" shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Agent, in the form
of Exhibit C.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States.

        "Board of Directors" shall mean the Board of Directors of the Borrower,
or any duly authorized committee thereof.

        "Borrowing" shall mean a group of Loans of a single Type made by the
Lenders on a single date and as to which a single Interest Period is in effect.

        "Business Day" shall mean any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of New York) on which banks are open for
business in New York City; provided, however,

4

--------------------------------------------------------------------------------


that, when used in connection with a Eurodollar Loan, the term "Business Day"
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

        "Capitalized Leases" means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

        "Closing Date" shall mean the date hereof.

        "Code" shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time.

        "Collateral" means all "Collateral" referred to in the Collateral
Documents and all other property that is or is intended to be subject to any
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

        "Collateral Account" has the meaning specified in the Security
Agreement.

        "Collateral Documents" means the Security Agreement, the Collateral
Trust Agreement, and any other agreement that creates or purports to create a
Lien in favor of the Collateral Trustee for the benefit of the Secured Parties.

        "Collateral Trigger" means the date on which (a) the Borrower's
corporate credit rating shall be lower than BBB- by S&P or (b) the Borrower's
Public Debt Rating shall be lower than Baa3 by Moody's.

        "Collateral Trust Agreement" means the Collateral Trust Agreement dated
as of March 25, 2002 among the Borrower, the other grantors named therein and
The Bank of New York, as collateral trustee.

        "Collateral Trustee" has the meaning specified in the Collateral Trust
Agreement.

        "Commitment" shall mean, with respect to each Lender, the Commitment of
such Lender as set forth in Schedule 2.01 hereto.

        "Borrowing" shall mean a Borrowing consisting of simultaneous Loans from
each of the Lenders.

        "Borrowing Request" shall mean a request made pursuant to Section 2.03
in the form of Exhibit A.

        "Consolidated EBITDA" shall mean, for any period, net income (or net
loss) plus the sum of (a) consolidated interest expense, (b) consolidated income
tax expense, (c) consolidated depreciation expense, (d) consolidated
amortization expense (including the write down of intangibles associated with
the adoption or implementation of FAS 142) and (e) all other non-cash charges
except to the extent any such non-cash charge represents an accrual or reserve
for cash expenditures in a future period, in each case, determined in accordance
with GAAP for such period, excluding, (i) up to $163,000,000 of restructuring
charges, including asset impairment and other one time charges during such
period to be taken no later than the fourth quarter of fiscal year 2002 of the
Borrower, (ii) non-cash in process research and development charges associated
with Investments made in accordance with Section 5.19(xi), (iii) up to
$100,000,000 of restructuring charges to be taken no later than the fourth
quarter of fiscal year 2003 of the Borrower and (iv) gains or losses realized
upon the making of Investments in the LYONs.

        "Debt "of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for
installment sale or other deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of such Person's business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person as lessee under
Capitalized Leases and under synthetic, off-balance sheet or tax retention
leases, (e) all obligations, contingent or otherwise, of such Person in

5

--------------------------------------------------------------------------------


respect of acceptances, standby letters of credit or similar extensions of
credit, (f) all net payment obligations of such Person in respect of Hedge
Agreements, (g) all Debt of others referred to in clauses (a) through (f) above
or clause (h) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt or (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
providing direct or indirect security for such Debt or to assure the holder of
such Debt against loss, and (h) all Debt referred to in clauses (a) through
(g) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

        "Default" shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.

        "Defaulting Lender" means, at any time, any Lender that, at such time,
(a) has failed to fund any portion of any Loan required to be made by such
Lender to the Borrower pursuant to Section 2.01 or 2.02 at or prior to such time
or (b) shall take any action or be the subject of any action or proceeding of a
type described in Section 6.01(g) or (h).

        "dollars" or "$" shall mean lawful money of the United States of
America.

        "Environmental Law" shall mean any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

        "ERISA Affiliate" means any Person that for purposes of Title IV of
ERISA is a member of the Borrower's controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

        "ERISA Event" means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

6

--------------------------------------------------------------------------------


        "Eurodollar Borrowing" shall mean a Borrowing comprised of Eurodollar
Loans.

        "Eurodollar Loan" shall mean any Loan bearing interest at a rate
determined by reference to the LIBO Rate in accordance with the provisions of
Article II.

        "Event of Default" shall have the meaning assigned to such term in
Article VI.

        "Excluded Subsidiary" means Mercury Insurance Inc., Avaya International
LLC and any special purpose entity established in connection with an offering of
Indebtedness secured by real property.

        "Existing Credit Agreement" has the meaning specified in the Preliminary
Statements.

        "Facility Fee" shall have the meaning assigned to such term in
Section 2.05(a).

        "Fee Letter" shall mean the Fee Letter dated August 10, 2000, between
the Borrower, Salomon Smith Barney Inc. and the Agent.

        "Fees" shall mean the Facility Fee and the Administrative Fees.

        "Financial Officer" of any corporation shall mean the chief financial
officer, principal accounting officer or Treasurer of such corporation.

        "GAAP" shall mean generally accepted accounting principles, applied on a
consistent basis.

        "Governmental Authority" shall mean any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.

        "Hazardous Materials" shall mean (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

        "Hedge Agreement" means interest rate swap or collar agreements,
interest rate future contracts, currency swap agreements, currency future
contracts and other similar agreements.

        "Interest Payment Date" shall mean, with respect to any Loan, the last
day of the Interest Period applicable thereto and, in the case of a Eurodollar
Loan with an Interest Period of more than three months' duration, each day that
would have been an Interest Payment Date for such Loan had successive Interest
Periods of three months' duration been applicable to such Loan and, in addition,
the date of any conversion of such Loan to a Loan of a different Type.

        "Interest Period" shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3, 6 or to the extent available to each Lender, 9 or 12 months thereafter, as
the Borrower may elect and (b) as to any ABR Borrowing, the period commencing on
the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as the case may be, and ending on
the earliest of (i) the next succeeding March 31, June 30, September 30 or
December 31, (ii) the Maturity Date, and (iii) the date such Borrowing is
converted to a Borrowing of a different Type in accordance with Section 2.04 or
repaid or prepaid in accordance with Section 2.06 or Section 2.11; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Eurodollar Loans only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

7

--------------------------------------------------------------------------------

        "Investment" in any Person means any loan or advance to such Person, any
purchase or other acquisition of any equity interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (g) or (h) of
the definition of "Debt" in respect of such Person. The amount of any Investment
shall be the original cash cost of such Investment plus the cost of all
additions thereto, without any adjustment for increases or decreases in value,
but shall be reduced by the amount of such Investment returned in cash.

        "LIBO Rate" means, for any Interest Period for all of the Eurodollar
Loans comprising part of the same Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in United States dollars
at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in United States dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank's Eurodollar Loan comprising
part of such Borrowing to be outstanding during such Interest Period (or, if any
Reference Bank shall not have such a Eurodollar Loan, $1,000,000) and for a
period equal to such Interest Period. The LIBO Rate for any Interest Period for
each of the Eurodollar Loans comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.07.

        "Lien" means any lien, security interest or other charge or encumbrance
of any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

        "Loan Documents" means this Agreement, any notes evidencing the Loans,
any guaranty delivered pursuant to Section 5.15 and, during the continuance of
the Security Period, the Collateral Documents.

        "Loan Parties" means the Borrower and the Subsidiary Guarantors.

        "Loans" shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.03. Each Loan shall be a Eurodollar Loan or an
ABR Loan.

        "Margin Regulations" shall mean Regulations T, U and X of the Board as
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

        "Margin Stock" shall have the meaning given such term under Regulation U
of the Board.

        "Marketable Securities" means any of the following, to the extent owned
by the Borrower free and clear of all Liens other than Liens created under the
Collateral Documents and having a maturity of not greater than 180 days from the
date of acquisition thereof: (a) readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) insured certificates of deposit of or time
deposits with any commercial bank that is a Lender or a member of the Federal
Reserve System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least
$500 million, (c) commercial paper in an aggregate amount of no more than
$25,000,000 per issuer outstanding at any time, issued by any corporation

8

--------------------------------------------------------------------------------


organized under the laws of any State of the United States and rated at least
"Prime-1" (or the then equivalent grade) by Moody's or "A-1" (or the then
equivalent grade) by S&P, (d) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) and entered
into with a financial institution satisfying the criteria in clause (b) or
(e) other instruments as set forth on the Borrower's policy as in effect on the
date hereof, a copy of which has been made available to each Lender.

        "Material Adverse Effect" shall mean a material adverse effect on the
business, assets, operations or condition, financial or otherwise of the
Borrower and its subsidiaries taken as a whole.

        "Material Subsidiary" of each Borrower, as the case may be, means, at
any time, each of its Subsidiaries having (a) assets with a value of not less
than 5% of the total value of the consolidated assets of such Borrower and its
Subsidiaries, taken as a whole, or (b) consolidated revenues not less than 5% of
the consolidated revenues of such Borrower and its Subsidiaries, taken as a
whole, in each case as of the end of or for most recently completed fiscal year
of such Borrower.

        "Maturity Date" shall mean September 25, 2005.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

        "Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one person other than the Borrower
or the ERISA Affiliate or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

        "Net Cash Proceeds" means, with respect to any sale, transfer or other
disposition of any asset of Borrower or its Subsidiaries (excluding receivables)
and/or the sale, incurrence or issuance of any Debt in the capital markets or
equity interests by any Person, the aggregate amount of cash received from time
to time (whether as initial consideration or through payment or disposition of
deferred consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) (a) reasonable
and customary brokerage commissions, underwriting fees and discounts, legal
fees, finder's fees and other similar fees and commissions, (b) the amount of
taxes payable in connection with or as a result of such transaction and (c) the
amount of any Debt secured by a Lien on such asset that, by the terms of the
agreement or instrument governing such Debt, is required to be repaid upon such
disposition, in the case of (a) and (c) to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid to a Person that is not an Affiliate of such Person and in each case are
properly attributable to such transaction or to the asset that is the subject
thereof.

        "PBGC" means the Pension Benefit Guaranty Corporation (or any
successor).

        "Permitted Lien" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies other than
any such Lien that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, and as to which no
Lien resulting therefrom has attached to its property and become enforceable
against its other creditors; (b) landlord's liens and Liens imposed by law, such
as materialmen's, mechanics', carriers', workmen's and repairmen's Liens and
other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days; (c) pledges
or deposits to secure obligations under workers' compensation laws or similar
legislation or to secure public or statutory

9

--------------------------------------------------------------------------------


obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (e) governmental (Federal, state or municipal) liens arising
out of contracts for the purchase of products and deposits or pledges to obtain
the release of any of such liens; (f) liens created by or resulting from any
litigation or legal proceeding that is currently being contested in good faith
by appropriate proceedings; (g) deposits in connection with bids, tenders,
contracts (other than for the payment of money); (h) deposits in connection with
obtaining or maintaining self-insurance or to obtain the benefits of any law,
regulation or arrangement pertaining to unemployment insurance, old age
pensions, social security or similar matters; and (i) deposits of cash or
obligations of the United States of America to secure surety, appeal or customs
bonds.

        "Person" or "person" shall mean any natural person, corporation,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

        "Plan" means a Single Employer Plan or a Multiple Employer Plan.

        "Public Debt Rating" means, as of any date, the lowest rating that has
been most recently announced by either S&P or Moody's, as the case may be, for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody's
shall have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee shall be determined by reference
to the available rating; (b) if neither S&P nor Moody's shall have in effect a
Public Debt Rating, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee will be set in accordance with Level V under the
definition of "Applicable Margin", "Applicable Percentage" or "Applicable
Utilization Fee", as the case may be; (c) if the ratings established by S&P and
Moody's shall fall within different levels and (x) the higher level is Level II
or lower, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be based upon the lower of such ratings or (y) the higher
level is Level I, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee shall be based upon the higher of such ratings,
provided in the case of this clause (y) that if the lower of such ratings is
more than one level below the higher of such ratings, the Applicable Percentage,
the Applicable Margin and the Applicable Utilization Fee shall be determined by
reference to the level that is one level above such lower rating; (d) if any
rating established by S&P or Moody's shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody's shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.

        "Reference Banks" shall mean Citibank, N.A., JPMorgan Chase Bank and
Deutsche Bank AG.

        "Register" shall have the meaning given such term in Section 8.04(d).

        "Required Lenders" shall mean, at any time, Lenders having Commitments
representing at least 51% of the Total Commitment or, for purposes of
acceleration pursuant to clause (ii) of Article VI, Lenders holding Loans
representing at least 51% of the aggregate principal amount of the Loans
outstanding.

        "Responsible Officer" of any corporation shall mean any executive
officer or Financial Officer of such corporation and any other officer or
similar official thereof responsible for the administration of the obligations
of such corporation in respect of this Agreement.

        "S&P" shall mean Standard and Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

        "SEC" shall mean the Securities and Exchange Commission.

        "Secured Parties" has the meaning specified in the Collateral Trust
Agreement.

10

--------------------------------------------------------------------------------


        "Security Agreement" means the Security Agreement dated as of March 25,
2002 made by the Borrower and the other grantors named therein in favor of the
Collateral Trustee.

        "Security Period" means the period, if any, beginning with the
occurrence of the Collateral Trigger until the earlier of (a) the date
thereafter, if any, that (i) the Borrower's corporate credit rating shall be at
least BBB by S&P and the Borrower's Public Debt Rating shall be at least Baa2 by
Moody's and (ii) to the extent such corporate credit rating shall be BBB by S&P
or such Public Debt Rating shall be Baa2 by Moody's, such rating shall not be
accompanied by either (x) in the case of S&P, a negative outlook, creditwatch
negative or the equivalent thereof or (y) in the case of Moody's, a negative
outlook, a review for possible downgrade or the equivalent thereof, and (b) the
later of the repayment in full of all Advances and the Maturity Date.

        "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no person other than the Borrower or the
ERISA Affiliate or (b) was so maintained and in respect of which the Borrower or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

        "Subsidiary" shall mean, with respect to the Borrower, any corporation,
partnership, joint venture, limited liability company, trust or estate, a
majority of the Voting Shares of which are at the time owned or controlled,
directly or indirectly, by it or by one or more of its Subsidiaries and required
to be consolidated in accordance with GAAP in its consolidated financial
statements.

        "Subsidiary Guarantors" means each Material Subsidiary that shall be
required to execute and deliver a guaranty pursuant to Section 5.15, but shall
not include any Excluded Subsidiary.

        "Total Commitment" shall mean, at any time, the aggregate amount of
Commitments of all the Lenders, as in effect at such time.

        "Transactions" shall have the meaning assigned to such term in
Section 3.02.

        "Type", when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, "Rate" shall include the LIBO
Rate and the Alternate Base Rate.

        "Unrestricted Domestic Cash" means, for any Person, cash held by such
Person in accounts located within the United States that is not subject to any
Lien.

        "Voting Shares" shall mean, as to shares or other ownership interests of
a particular corporation, partnership, joint venture, limited liability company,
trust or estate (i) outstanding shares of stock of any class of such corporation
entitled to vote in the election of directors, excluding shares entitled so to
vote only upon the happening of some contingency, (ii) the interests in the
capital or profits of such partnership, joint venture or limited liability
company or (iii) the beneficial interest in such trust or estate.

        "Warburg Transactions" means the transactions contemplated by (i) the
Preferred Stock and Warrant Purchase Agreement dated as of August 8, 2000, by
and among the Borrower, Warburg, Pincus Equity Partners, L.P. and the other
Purchasers party thereto, including the terms of the Series B convertible
participating preferred stock and warrants issued pursuant thereto and (ii) any
amendment of the terms of the Series B convertible participating preferred stock
or exchange or equity interests for shares of Series B convertible participating
preferred stock, in each case, to the extent permitted under Section 5.18(iv).

        SECTION 1.02.    Terms Generally.    The definitions in Section 1.01
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include," "includes" and

11

--------------------------------------------------------------------------------


"including" shall be deemed to be followed by the phrase "without limitation."
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time.

ARTICLE II

The Credits

        SECTION 2.01.    Commitments.    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Loans to the Borrower, at any time
and from time to time on and after the date hereof and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount at any time outstanding not to exceed such Lender's
Commitment, subject, however, to the conditions that (i) at no time shall
(A) the outstanding aggregate principal amount of all Loans made by all Lenders
exceed (B) the Total Commitment, and (ii) at all times the outstanding aggregate
principal amount of all Loans made by each Lender shall equal the product of
(A) the percentage which its Commitment represents of the Total Commitment times
(B) the outstanding aggregate principal amount of all Loans made pursuant to
Section 2.03. Each Lender's Commitment is set forth opposite its name in
Schedule 2.01. Such Commitments may be terminated or reduced from time to time
pursuant to Section 2.10.

        Within the foregoing limits, the Borrower may borrow, pay or prepay and
reborrow Loans hereunder, on and after the Closing Date and prior to the
Maturity Date, subject to the terms, conditions and limitations set forth
herein.

        SECTION 2.02.    Loans.    a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount which is an integral multiple of $1,000,000 and not
less than $10,000,000 (or an aggregate principal amount equal to the remaining
balance of the available Commitments).

        (b)   Each Borrowing shall be comprised entirely of Eurodollar Loans or
ABR Loans, as the Borrower may request pursuant to Section 2.03. Each Lender may
at its option make any Eurodollar Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing which, if made, would result in an
aggregate of more than 10 separate Borrowings comprised of Eurodollar Loans
being outstanding hereunder at any one time. For purposes of the foregoing,
Loans having different Interest Periods, regardless of whether they commence on
the same date, shall be considered separate Loans.

        (c)   Subject to Section 2.04, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Agent in New York, New York, not later than
12:00 noon, New York City time, and the Agent shall by 3:00 p.m., New York City
time, credit the amounts so received to the general deposit account of the
Borrower with the Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders. Loans shall be made by the
Lenders pro rata in accordance with Section 2.15. Unless the Agent shall have
received notice from a

12

--------------------------------------------------------------------------------


Lender prior to the date of any Borrowing that such Lender will not make
available to the Agent such Lender's portion of such Borrowing, the Agent may
assume that such Lender has made such portion available to the Agent on the date
of such Borrowing in accordance with this paragraph (c) and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the Federal
Funds Effective Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount shall constitute such Lender's Loan as part of such
Borrowing for purposes of this Agreement.

        SECTION 2.03.    Borrowing Procedure.    In order to request a
Borrowing, the Borrower shall hand deliver or telecopy to the Agent a duly
completed Borrowing Request in the form of Exhibit A (a) in the case of a
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 10:30 a.m., New York City time, on the day of a
proposed Borrowing. Such notice shall be irrevocable and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day) and the amount thereof; and (iii) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto, which shall not
end after the Maturity Date. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month's duration. Notwithstanding any other provision
of this Agreement to the contrary, the Borrower shall not be entitled to request
any Borrowing if the Interest Period requested with respect to such Borrowing
would end after the Maturity Date. The Agent shall promptly advise the Lenders
of any notice given pursuant to this Section 2.03 and of each Lender's portion
of the requested Borrowing.

        SECTION 2.04    Conversion and Continuation of Loans.    The Borrower
shall have the right at any time upon prior irrevocable notice to the Agent
(i) not later than 10:30 a.m., New York City time, on the day of the conversion,
to convert all or any part of any Eurodollar Borrowing into an ABR Borrowing,
(ii) not later than 10:30 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period and (iii) not later than 10:30 a.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period,
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:

        (a)   if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, the aggregate principal amount of the Borrowing
converted or continued shall be an integral multiple of $1,000,000 and not less
than $10,000,000;

        (b)   accrued interest on a Borrowing (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

        (c)   if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.14;

        (d)   any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

13

--------------------------------------------------------------------------------




        (e)   any portion of a Eurodollar Borrowing which cannot be continued as
a Eurodollar Borrowing by reason of clause (d) above shall be automatically
converted at the end of the Interest Period in effect for such Eurodollar
Borrowing into an ABR Borrowing; and

        (f)    no Interest Period may be selected for any Eurodollar Borrowing
that would end later than the Maturity Date.

        Each notice of the Borrower pursuant to this Section 2.04 shall be
irrevocable and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests to be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month's duration. If the Borrower shall not have given notice in accordance
with this Section 2.04 to convert or continue any Borrowing, such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted or continued into a
new Interest Period as an ABR Borrowing.

        SECTION 2.05.    Fees.    (a) The Borrower agrees to pay to each Lender,
through the Agent, on each March 31, June 30, September 30 and December 31 (with
the first payment being due on June 30, 2003) and on the date on which the
Commitment of such Lender shall be terminated or reduced as provided herein, a
facility fee (a "Facility Fee") equal to the Applicable Percentage per annum in
effect from time to time on the average daily amount of the Commitment of such
Lender, whether used or unused, during the preceding quarter (or other period
commencing on the date of this Agreement, or ending with the Maturity Date or
any date on which the Commitment of such Lender shall be terminated or reduced).
All Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Facility Fee due to each Lender shall
commence to accrue on the date of this Agreement, and shall cease to accrue on
the earlier of the Maturity Date and the termination of the Commitment of such
Lender as provided herein.

        (b)   The Borrower agrees to pay the Agent, for its own account, the
administrative and other fees referred to in the Fee Letter (the "Administrative
Fees") at the times and in the amounts agreed upon in the Fee Letter.

        (c)   All Fees shall be paid on the dates due, in immediately available
funds, to the Agent for distribution, if and as appropriate, among the Lenders.
Once paid, none of the Fees shall be refundable under any circumstances.

        SECTION 2.06.    Repayment of Loans; Evidence of Debt.    (a) The
Borrower hereby agrees that the outstanding principal balance of each Loan shall
be payable on the Maturity Date. Each Loan shall bear interest on the
outstanding principal balance thereof as set forth in Section 2.07.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid such lending office of such Lender from
time to time under this Agreement.

        (c)   The Agent shall maintain the Register pursuant to Section 8.04(d),
and a subaccount for each Lender, in which Register and accounts (taken
together) shall be recorded (i) the amount of each Loan made hereunder, the Type
of each Loan made and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower

14

--------------------------------------------------------------------------------


to each Lender hereunder and (iii) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender's share thereof.

        (d)   The entries made in the Register and accounts maintained pursuant
to paragraph (b) and (c) of this Section 2.06 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Agent to maintain such account, such Register or
such subaccount, as applicable, or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans made to the Borrower by
such Lender in accordance with their terms.

        (e)   The Borrower agrees that upon notice by any Lender after the
initial borrowing hereunder to the Borrower (with a copy to the Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loans owing to, or to be made by, such
Lender, the Borrower shall promptly, execute and deliver to such Lender, with a
copy to the Agent, a promissory note in substantially the form of Exhibit B
hereto, payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender.

        SECTION 2.07.    Interest on Loans.    (a) Subject to the provisions of
Section 2.08, the Loans comprising each Eurodollar Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to the LIBO Rate for the Interest Period in
effect for such Borrowing plus (x) the Applicable Margin from time to time in
effect plus (y) the Applicable Utilization Fee from time to time in effect.

        (b)   Subject to the provisions of Section 2.08, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, for
periods during which the Alternate Base Rate is determined by reference to the
Base Rate and 360 days for periods during which the Alternate Base Rate is
determined by reference to the Federal Funds Effective Rate) at a rate per annum
equal to the Alternate Base Rate from time to time in effect plus (x) the
Applicable Margin from time to time in effect plus (y) the Applicable
Utilization Fee from time to time in effect.

        (c)   Interest on each Loan shall be payable on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement. The
applicable LIBO Rate or Alternate Base Rate for each Interest Period or day
within an Interest Period, as the case may be, shall be determined in good faith
by the Agent, and such determination shall be conclusive absent manifest error.

        (d)   Each Reference Bank agrees to furnish to the Agent timely
information for the purpose of determining each Eurodollar Loan and each LIBO
Rate. If any one or more of the Reference Banks shall not furnish such timely
information to the Agent for the purpose of determining any such interest rate,
the Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks. The Agent shall give prompt notice
to the Borrower and the Lenders of the applicable interest rate determined by
the Agent for purposes of Section 2.07(a), (b) or (c), and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.07(a).

        (e)   If fewer than two Reference Banks furnish timely information to
the Agent for determining the LIBO Rate for any Eurodollar Loan,

        (i)    the Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Loans,

15

--------------------------------------------------------------------------------

        (ii)   with respect to Eurodollar Loans, each such Loan will
automatically, on the last day of the then existing Interest Period therefor, be
prepaid by the Borrower or be automatically converted into a Base Rate Loan, and

        (iii)  the obligation of the Lenders to make Eurodollar Loans or to
convert Base Rate Loans into Eurodollar Loans shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

        (f)    Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(b) or (c), (i) each Eurodollar Loan will
automatically, on the last day of the then existing Interest Period therefor, be
converted into Base Rate Loans and (ii) the obligation of the Lenders to make,
or to convert Advances into, Eurodollar Loans shall be suspended.

        SECTION 2.08.    Default Interest.    If the Borrower shall default in
the payment of the principal of or interest on any Loan or any other amount
becoming due hereunder, whether by scheduled maturity, notice of prepayment,
acceleration or otherwise, the Borrower shall on demand from time to time from
the Agent pay interest, to the extent permitted by law, on such defaulted amount
up to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the Alternate Base Rate plus 2%.

        SECTION 2.09.    Alternate Rate of Interest.    In the event, and on
each occasion, that on the day two Business Days prior to the commencement of
any Interest Period for a Eurodollar Borrowing the Agent shall have determined
in good faith (i) that dollar deposits in the principal amounts of the
Eurodollar Loans comprising such Borrowing are not generally available in the
London interbank market or (ii) that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give telecopy notice of such determination to the Borrower and the Lenders. In
the event of any such determination under clauses (i) or (ii) above, until the
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 shall be deemed to be a request
for an ABR Borrowing. In the event a Lender notifies the Agent that the rates at
which dollar deposits are being offered will not adequately and fairly reflect
the cost to such Lender of making or maintaining its Eurodollar Loan during such
Interest Period, the Agent shall notify the Borrower of such notice and until
the Lender shall have advised the Agent that the circumstances giving rise to
such notice no longer exist, any request by the Borrower for a Eurodollar
Borrowing shall be deemed a request for an ABR Borrowing for the same Interest
Period with respect to such Lender. Each determination by the Agent hereunder
shall be in good faith and conclusive absent manifest error.

        SECTION 2.10.    Termination and Reduction of Commitments.    (a) The
Commitments shall be automatically terminated on the Maturity Date.

        (b)   Upon at least three Business Days' prior irrevocable telecopy
notice to the Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $1,000,000 and in a minimum
principal amount of $10,000,000 and (ii) no such termination or reduction shall
be made which would reduce the Total Commitment to an amount less than the
aggregate outstanding principal amount of the Loans. Once terminated or reduced,
the Total Commitment may not be reinstated.

        (c)   Each reduction in the Total Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Borrower shall pay to the Agent for the account of the Lenders, on the date of
each termination or reduction of the Commitment, the Facility Fees on the amount
of the Commitments so terminated or reduced accrued through the date of such
termination or reduction.

16

--------------------------------------------------------------------------------

        SECTION 2.11.    Prepayment.    (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon giving telecopy notice (or telephone notice promptly confirmed by telecopy
notice) to the Agent: (i) before 10:00 a.m., New York City time, two Business
Days prior to prepayment, in the case of Eurodollar Loans, and (ii) before
10:00 a.m., New York City time, on the same Business Day of prepayment, in the
case of ABR Loans; provided, however, that each partial prepayment shall be in
an amount which is an integral multiple of $1,000,000 and not less than
$5,000,000.

        (b)   On the date of any termination or reduction of the Commitments
pursuant to Section 2.10, the Borrower shall pay or prepay so much of the
Borrowings as shall be necessary in order that the aggregate principal amount of
the Loans outstanding will not exceed the Total Commitment, after giving effect
to such termination or reduction.

        (c)   Each notice of prepayment from the Borrower shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing (or portion thereof) by the amount stated therein on the date stated
therein. All prepayments under this Section 2.11 shall be subject to
Section 2.14 but otherwise without premium or penalty. All prepayments under
this Section 2.11 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

        SECTION 2.12.    Reserve Requirements; Change in
Circumstances.    (a) Notwithstanding any other provision herein, if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall result in the imposition, modification or applicability of
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of or credit extended by any Lender, or shall result in
the imposition on such Lender or the London interbank market any other condition
affecting this Agreement, such Lender's Commitment or any Eurodollar Loan made
by such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

        (b)   If any Lender shall have determined that the applicability of any
law, rule, regulation or guideline adopted after the date hereof pursuant to or
arising out of the July 1988 report of the Basle Committee on Banking
Regulations and Supervisory Practices entitled "International Convergence of
Capital Measurement and Capital Standards," or the adoption after the date
hereof of any other law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender's holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement, such Lender's Commitment or
the Loans made by such Lender pursuant hereto to a level below that which such
Lender or such Lender's holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender's policies
and the policies of such Lender's holding company with respect to capital
adequacy) by an amount deemed by such Lender to be material, then from time to
time the Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender's holding company for any such
reduction suffered.

17

--------------------------------------------------------------------------------


        (c)   A certificate of the Lender setting forth such amount or amounts
(including computation of such amount or amounts) as shall be necessary to
compensate the Lender or its holding company as specified in paragraph (a) or
(b) above, as the case may be, shall be delivered to the Borrower and such
amount or amounts may be reviewed by the Borrower. Unless the Borrower disagrees
in good faith with the computation of the amount or amounts in such certificate,
the Borrower shall pay to the Lender, within 10 Business Days after receipt by
the Borrower of such certificate delivered by the Lender, the amount shown as
due on any such certificate. If the Borrower, after receipt of any such
certificate from the Lender, disagrees with the Lender on the computation of the
amount or amounts owed to the Lender pursuant to paragraph (a) or (b) above, the
Lender and the Borrower shall negotiate in good faith to promptly resolve such
disagreement. In either case, however, the Lender shall have a duty to mitigate
the damages that may arise as a consequence of paragraph (a) or (b) above to the
extent that such mitigation will not, in the judgment of the Lender, entail any
cost or disadvantage to the Lender that the Lender is not reimbursed or
compensated for by the Borrower.

        (d)   Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender's right to demand compensation with respect to any other period;
provided that if any Lender fails to make such demand within 45 days after it
obtains knowledge of the event giving rise to the demand such Lender shall, with
respect to amounts payable pursuant to this Section 2.12 resulting from such
event, only be entitled to payment under this Section 2.12 for such costs
incurred or reduction in amounts or return on capital from and after the date
45 days prior to the date that such Lender does make such demand. The protection
of this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.

        SECTION 2.13.    Change in Legality.    (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by 30 days' (or
such shorter period as shall be required in order to comply with applicable law)
written notice to the Borrower and to the Agent, such Lender may:

        (i)    declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrower for a Eurodollar
Borrowing shall, as to such Lender only, be deemed a request for an ABR Loan
unless such declaration shall be subsequently withdrawn; and

        (ii)   require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

        In the event any Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal which would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

        (b)   For purposes of this Section 2.13, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

18

--------------------------------------------------------------------------------


        SECTION 2.14.    Indemnity.    The Borrower shall indemnify each Lender
against any out-of-pocket loss or expense which such Lender may sustain or incur
as a consequence of (a) any failure by the Borrower to borrow or to refinance,
convert or continue any Loan hereunder after irrevocable notice of such
borrowing, refinancing, conversion or continuation has been given pursuant to
Section 2.03 or 2.04, (b) any payment, prepayment or conversion, or an
assignment required under Section 2.19, of a Eurodollar Loan by the Borrower
required by any other provision of this Agreement or otherwise made or deemed
made on a date other than the last day of the Interest Period, if any,
applicable thereto, (c) any default by the Borrower in payment or prepayment of
the principal amount of any Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment or otherwise)
or (d) the occurrence of any Event of Default.

        In the case of a Eurodollar Loan, such out-of-pocket loss or expense
shall be limited to an amount equal to the excess, if any, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, converted or not borrowed,
converted or continued (based on the LIBO Rate applicable thereto) for the
period from the date of such payment, prepayment, conversion or failure to
borrow, convert or continue to the last day of the Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest that would be realized by the Lender in
reemploying the funds so paid, prepaid, converted or not borrowed, converted or
continued for such period or Interest Period, as the case may be. In the case of
an ABR Loan, such out-of-pocket loss or expense shall be limited to an amount
equal to the excess, if any, of (i) its cost of obtaining the funds for the ABR
Loan being paid, prepaid, converted or not borrowed, converted or continued for
the period from the date of such payment, prepayment, conversion or failure to
borrow, convert or continue to the next Business Day for such ABR Loan over
(ii) the amount of interest that would be realized by the Lender in reemploying
the funds so paid, prepaid, converted or not borrowed, converted or continued
until the next Business Day, as the case may be.

        A certificate of the Lender setting forth such amount or amounts
(including the computation of such amount or amounts) as shall be necessary to
compensate the Lender or its holding company for the out-of-pocket expenses
defined herein shall be delivered to the Borrower and such amount or amounts may
be reviewed by the Borrower. If the Borrower, after receipt of any such
certificate from the Lender, disagrees in good faith with the Lender on the
computation of the amount owed to the Lender pursuant to this Section 2.14, the
Lender and the Borrower shall negotiate in good faith to promptly resolve such
disagreement.

        Each Lender shall have a duty to mitigate the damages to such Lender
that may arise as a consequence of clause (a), (b), (c) or (d) above to the
extent that such mitigation will not, in the judgment of such Lender, entail any
cost or disadvantage to such Lender that such Lender is not reimbursed or
compensated for by the Borrower.

        SECTION 2.15.    Pro Rata Treatment.    Except as required under
Sections 2.09, 2.12, 2.13, 2.14, 2.18 and 2.19, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Facility Fees, each reduction of the Commitments and each
refinancing or conversion of any Borrowing with a Borrowing of any Type, shall
be allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender's portion of any Borrowing to
be made hereunder, the Agent may, in its discretion, round each Lender's
percentage of such Borrowing to the next higher or lower whole dollar amount.

        SECTION 2.16.    Sharing of Setoffs.    Each Lender agrees that if it
shall, through the exercise of a right of banker's lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim

19

--------------------------------------------------------------------------------


under Section 506 of Title 11 of the United States Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loan or Loans as a result of which the unpaid principal portion
of the Loans of such Lender shall be proportionately less than the unpaid
principal portion of the Loans of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender, so that the aggregate unpaid principal amount of the
Loans and participations in the Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker's lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker's lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.16 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker's lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

        SECTION 2.17.    Payments.    (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder from an account in the United States not later than 12:00
noon, New York City time, on the date when due in dollars to the Agent at its
offices at 388 Greenwich Street, New York, NY 10013, in immediately available
funds.

        (b)   Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.

        SECTION 2.18.    Taxes.    (a) Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.17, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
imposed by the United States or any political subdivision or taxing authority
thereof, excluding taxes imposed on the Agent's or any Lender's (or any
transferee's or assignee's, including a participation holder's (any such entity
a "Transferee")) net income and franchise taxes imposed on the Agent or any
Lender (or Transferee) by the United States or any political subdivision or
taxing authority thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as "Taxes"). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender (or any Transferee) or
the Agent, (i) the sum payable shall be increased by the amount necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.18) such Lender (or Transferee) or
the Agent (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law.

        (b)   In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement imposed by the United States or any political subdivision or taxing
authority thereof (hereinafter referred to as "Other Taxes").

20

--------------------------------------------------------------------------------


        (c)   The Borrower will indemnify each Lender (or Transferee) and the
Agent for the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes on amounts payable under this Section 2.18) paid by such Lender (or
Transferee) or the Agent, as the case may be, with respect to the Borrower and
any liability (including penalties, interest and reasonable out-of-pocket
expenses) arising therefrom or with respect thereto (other than any such
liability that results from the gross negligence or willful misconduct of the
Lender (or Transferee) or Agent), whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant taxing authority or other
Governmental Authority. Such indemnification shall be made within 30 days after
the date any Lender (or Transferee) or the Agent, as the case may be, makes
written demand therefor. If the Borrower or any Lender (or Transferee) or the
Agent shall determine that Taxes or Other Taxes may not have been correctly or
legally assessed by the relevant taxing authority or other Governmental
Authority, and that a Lender (or Transferee) or the Agent may be entitled to
receive a refund in respect of Taxes or Other Taxes, it shall promptly notify
the other party of the availability of such refund and such Lender (or
Transferee) or the Agent shall, within 60 days after receipt of a request by the
Borrower, apply for such refund at the Borrower's expense. If any Lender (or
Transferee) or the Agent receives a refund or credit or offset against another
tax liability in respect of any Taxes or Other Taxes for which such Lender (or
Transferee) or the Agent has received payment from the Borrower hereunder it
shall promptly repay such refund or credit or offset against another tax
liability (including any interest received by such Lender (or Transferee) or the
Agent from the taxing authority with respect to the refund with respect to such
Taxes or Other Taxes) to the Borrower, net of all out-of-pocket expenses of such
Lender; provided that the Borrower, upon the request of such Lender (or
Transferee) or the Agent, agrees to return such refund or credit or offset
against another tax liability (plus penalties, interest or other charges) to
such Lender (or Transferee) or the Agent in the event such Lender (or
Transferee) or the Agent is required to repay such refund or credit or offset
against another tax liability. For purposes of the preceding sentence, the Agent
or any Lender shall determine in good faith and in its discretion the amount of
any credit or offset against another tax liability and shall be under no
obligation to make available to the Borrower any of its tax returns or any other
information that it deems to be confidential.

        (d)   As soon as practicable after the date of any payment of Taxes or
Other Taxes withheld by the Borrower in respect of any payment to any Lender (or
Transferee) or the Agent, the Borrower will furnish to the Agent, at its address
referred to in Section 8.01, the original or a certified copy of a receipt
evidencing payment thereof.

        (e)   Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.18 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

        (f)    Each Lender (or Transferee) which is organized outside the United
States shall, prior to the due date of the first payment by the Borrower to such
Lender (or Transferee) hereunder, deliver to the Borrower such certificates,
documents or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent
version thereof, properly completed and duly executed by such Lender (or
Transferee) establishing that such payment is (i) not subject to withholding
under the Code because such payment is effectively connected with the conduct by
such Lender (or Transferee) of a trade or business in the United States or
(ii) totally exempt from United States tax under a provision of an applicable
tax treaty. Each such Lender (or Transferee) that changes its funding office
shall promptly notify the Borrower of such change and, upon written request from
the Borrower, shall deliver any new certificates, documents or other evidence
required pursuant to the preceding sentence prior to the immediately following
due date of any payment by the Borrower hereunder. Unless the Borrower and the
Agent have received forms or other documents satisfactory to

21

--------------------------------------------------------------------------------


them indicating that payments hereunder are not subject to United States
withholding tax, notwithstanding paragraph (a), the Borrower or the Agent shall
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for any Lender (or Transferee) organized under the laws of a
jurisdiction outside the United States.

        (g)   The Borrower shall not be required to pay any additional amounts
to any Lender (or Transferee) in respect of Taxes and Other Taxes pursuant to
paragraphs (a), (b) and (c) above if the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender (or Transferee)
to comply with the provisions of paragraph (f) above unless such Lender (or
Transferee) is unable to comply with paragraph (f) because of (i) a change in
applicable law, regulation or official interpretation thereof or (ii) an
amendment, modification or revocation of any applicable tax treaty or a change
in official position regarding the application or interpretation thereof, in
each case after the date hereof (and, in the case of a Transferee, after the
date of assignment or transfer).

        (h)   Any Lender (or Transferee) claiming any additional amounts payable
under this Section 2.18 shall (i) to the extent legally able to do so, file any
certificate or document if such filing would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue, and the
Borrower shall not be obligated to pay such additional amounts if, any Lender
(or Transferee) could have filed such certificate or document and failed to do
so; or (ii) consistent with legal and regulatory restrictions, use reasonable
efforts to change the jurisdiction of its applicable lending office if the
making of such change would avoid the need for or reduce the amount of any
additional amounts which may thereafter accrue and would not, in the sole
determination of such Lender (or Transferee), be otherwise disadvantageous to
such Lender (or Transferee).

        SECTION 2.19.    Mandatory Assignment; Commitment Termination.    In the
event any Lender delivers to the Agent or the Borrower, as appropriate, a
certificate in accordance with Section 2.12(c) or a notice in accordance with
Section 2.09 or 2.13 or is a Defaulting Lender, or the Borrower is required to
pay any additional amounts or other payments in accordance with Section 2.18,
the Borrower may, at its own expense, and in its sole discretion (a) require
such Lender to transfer and assign in whole or in part, without recourse (in
accordance with Section 8.04), all or part of its interests, rights and
obligations under this Agreement to an assignee acceptable to the Agent which
shall assume such assigned obligations (which assignee may be another Lender, if
a Lender accepts such assignment); provided that (i) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (ii) the Borrower or such assignee shall have paid to
the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the Loans made by it hereunder
and all other amounts owed to it hereunder or (b) terminate the Commitment of
such Lender and prepay all outstanding Loans of such Lender; provided that
(x) such termination of the Commitment of such Lender and prepayment of Loans
does not conflict with any law, rule or regulation or order of any court or
Governmental Authority, (y) the Borrower shall have paid to such Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the Loans made by it hereunder and all other amounts owed to it
hereunder and (z) the Borrower shall have paid to the Agent a processing and
recordation fee of $3,500 if such assignee is not an existing Lender.

ARTICLE III

Representations and Warranties

        The Borrower represents and warrants to each of the Lenders that:

        SECTION 3.01.    Organization; Powers.    It (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in every jurisdiction
where such qualification is

22

--------------------------------------------------------------------------------


required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (d) has the corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to borrow funds
hereunder.

        SECTION 3.02.    Authorization.    The execution, delivery and
performance by it of this Agreement and the Borrowings by it hereunder
(collectively, the "Transactions") (a) have been duly authorized by all
requisite corporate actions and (b) will not (i) violate (A) any provision of
any law, statute, rule or regulation (including, without limitation, the Margin
Regulations) or of its certificate of incorporation or other constitutive
documents or by-laws, (B) any order of any Governmental Authority or (C) any
provision of any indenture, agreement or other instrument to which it is a party
or by which it or any of its property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any lien upon any of its property
or assets.

        SECTION 3.03.    Enforceability.    This Agreement has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms.

        SECTION 3.04.    Governmental Approvals.    No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions.

        SECTION 3.05.    Financial Statements.    (a) The Borrower has
heretofore furnished to the Agent and the Lenders copies of its consolidated
financial statements as of and for (1)the fiscal year ended September 30, 2002
as included in the Borrower's Annual Report on Form 10-K filed with the
Securities and Exchange Commission on December 23, 2002 (the "2002 Form 10-K")
and (2)the quarter ended December 31, 2002, and included in the Borrower's
Quarterly Report on Form 10-Q filed February 12, 2003. Such financial statements
present fairly, in all material respects, the consolidated financial condition
of the Borrower as of such date and for such periods in accordance with GAAP.

        (b)   Except as disclosed in the Borrower's 2002 Form 10-K and the
Borrower's Quarterly Report on Form 10-Q dated February 12, 2003 and each of the
Borrower's Form 8-Ks filed on March 19, 2003, March 28, 2003 and April 24, 2003,
there has been no material adverse change in the consolidated business, assets,
operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole since September 30, 2002. For purposes of this
representation a change in the Public Debt Rating of the Borrower shall not
constitute a material adverse change.

        SECTION 3.06.    Litigation; Compliance with Laws.    (a) (i) There are
no actions or proceedings filed or (to its knowledge) investigations pending or
threatened against it in any court or before any Governmental Authority or
arbitration board or tribunal which question the validity, enforceability or
legality of or seek damages in connection with this Agreement, the Transactions
or any action taken or to be taken pursuant to this Agreement and no order or
judgment has been issued or entered restraining or enjoining it from the
execution, delivery or performance of this Agreement nor is there any action or
proceeding which involves a probable risk of an adverse determination which
would have any such effect; (ii) nor is there any other action or proceeding
filed or (to its knowledge) investigation pending or threatened against it in
any court or before any Governmental Authority or arbitration board or tribunal
which involves a probable risk of a material adverse decision which would result
in a Material Adverse Effect except as provided in the Borrower's Quarterly
Report on Form 10-Q for the fiscal quarter ended December 31, 2002 and the
Borrower's Current Report on Form 8-K filed on March 28, 2003, or materially
restrict the ability of it to comply with its obligations under this Agreement.

        (b)   Neither it nor any of its subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such

23

--------------------------------------------------------------------------------


violation or default could result in a Material Adverse Effect except as
provided in the Borrower's Quarterly Report on Form 10-Q for the fiscal quarter
ended December 31, 2002 and the Borrower's Current Report on Form 8-K filed on
March 28, 2003.

        SECTION 3.07.    Federal Reserve Regulations.    (a) Neither it nor any
of its subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

        (b)   No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose which entails a violation of, or which is inconsistent with, the
provisions of the Margin Regulations.

        SECTION 3.08.    Investment Company Act; Public Utility Holding Company
Act.    Neither it nor any of its subsidiaries is (a) an "investment company" as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a "holding company" as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

        SECTION 3.09.    Use of Proceeds.    All proceeds of the Loans shall be
used for general corporate purposes of the Borrower, including refunding of
debt, support for commercial paper and acquisition financing.

        SECTION 3.10.    No Material Misstatements.    No report, financial
statement or other written information furnished by it or on its behalf to the
Agent or any Lender pursuant to Section 3.05 or Section 5.02 hereof contains as
of the date hereof in the case of Section 3.05, or will contain as of the date
furnished in the case of Section 5.02, any material misstatement of fact or
omits or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or will be
made, not misleading.

        SECTION 3.11.    Solvency.    The Borrower is, individually and together
with its Subsidiaries, Solvent. "Solvent" means, with respect to any Person on a
particular date, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (ii) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature and (iv) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person's property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

ARTICLE IV

Conditions of Lending

        The obligations of the Lenders to make Loans hereunder are subject to
the satisfaction of the following conditions:

        SECTION 4.01.    All Borrowings.    On the date of each Borrowing:

        (a)   The Agent shall have received a notice of such Borrowing as
required by Section 2.03.

        (b)   The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date; provided that the representation and warranty in Section 3.11 shall only
be made upon the Closing Date.

24

--------------------------------------------------------------------------------

        (c)   The Borrower shall be in compliance with all the terms and
provisions set forth herein in all material respects, and at the time of and
immediately after such Borrowing no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

        SECTION 4.02.    Closing Date.    On the Closing Date:

        (a)   The Agent shall have received a favorable written opinion of (i) a
corporate counsel of the Borrower, dated the Closing Date and addressed to the
Lenders, to the effect set forth in Exhibit D hereto and (ii) Shearman &
Sterling, counsel for the Agent, in form and substance satisfactory to the
Agent.

        (b)   The Agent shall have received (i) a long form certificate as to
the certificate of incorporation, including all amendments thereto, of the
Borrower as of a recent date by the Secretary of State of the state of
incorporation of the Borrower and a certificate as to the good standing of the
Borrower as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or an Assistant Secretary of the Borrower dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of the Borrower as in effect on the Closing Date and at all times since
a date prior to the date of the resolutions described in clause (B) below except
for any changes specified in such certificate, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing the execution, delivery and performance of this
Agreement and the Borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation of the Borrower has not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer of the Borrower as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above.

        (c)   The Agent shall have received a certificate from the Borrower,
dated the Closing Date and signed by a Financial Officer of the Borrower
confirming compliance with the conditions precedent set forth in paragraphs
(b) and (c) of Section 4.01.

        (d)   The Agent shall have received any Fees and other amounts due and
payable on or prior to the Closing Date.

ARTICLE V

Covenants

        The Borrower covenants and agrees as to itself and with each Lender and
the Agent that so long as this Agreement shall remain in effect or the principal
of or interest on any Loan, any Fees or any other expenses or amounts payable
hereunder shall be unpaid unless the Required Lenders shall otherwise consent in
writing:

        SECTION 5.01.    Existence.    It will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise expressly permitted under Section 5.06.

25

--------------------------------------------------------------------------------

        SECTION 5.02.    Financial Statements, Reports, Etc..    It will furnish
to the Agent and each Lender:

        (a)   within 105 days after the end of each fiscal year, its
consolidated balance sheets and the related statements of income and cash flows,
showing its consolidated financial condition as of the close of such fiscal year
and the consolidated results of its operations during such year, all audited by
PricewaterhouseCoopers LLC or other independent auditors of recognized national
standing and accompanied by an opinion of such auditors to the effect that such
consolidated financial statements fairly present in all material respects its
financial condition and results of operations on a consolidated basis in
accordance with GAAP consistently applied;

        (b)   within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheets and related
statements of income and cash flows, showing its consolidated financial
condition as of the close of such fiscal quarter and the consolidated results of
its operations during such fiscal quarter and the then elapsed portion of such
fiscal year, all certified by one of its Financial Officers as fairly presenting
in all material respects its financial condition and results of operations on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

        (c)   concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of a Financial Officer (i) certifying that no
Event of Default or Default has occurred and is continuing or, if such an Event
of Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.08 and 5.09;

        (d)   promptly after the same become publicly available, copies of all
reports filed by it with the SEC (other than reports on Form 8-K which are filed
solely for the purpose of filing exhibits), or any Governmental Authority
succeeding to any of or all the functions of the SEC, or distributed to its
shareholders, as the case may be;

        (e)   not later than October 4, 2003, a certificate of a Financial
Officer setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.21; and

        (f)    promptly after a Financial Officer becomes aware thereof, notice
of each Default or Event of Default that is continuing, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto.

        Reports and financial statements required to be delivered by the
Borrower pursuant to paragraphs (a), (b) and (d) of this Section 5.02 shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.avaya.com or when such reports, or reports containing such financial
statements are posted on the SEC's website at www.sec.gov; provided that it
shall deliver paper copies of the reports and financial statements referred to
in paragraphs (a), (b) and (d) of this Section 5.02 to the Agent or any Lender
who requests it to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Lender; and provided
further that in every instance it shall provide paper copies of the certificate
required by subsection (c) to the Agent and each of the Lenders until such time
as the Agent shall provide it written notice otherwise.

        SECTION 5.03.    Maintaining Records.    It will record, summarize and
report all financial information in accordance with GAAP.

        SECTION 5.04.    Use of Proceeds.    It will use the proceeds of the
Loans only for the purposes set forth in Section 3.09.

26

--------------------------------------------------------------------------------


        SECTION 5.05.    Compliance with Laws, Etc..    It will comply in all
material respects with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws.

        SECTION 5.06.    Consolidations, Mergers, and Sales of Assets.    It
will not merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person, except that the Borrower may merge or consolidate with any other
Person so long as (a) the Borrower is the surviving corporation, or (b) if the
Borrower is not the surviving corporation, (i) the surviving corporation
expressly assumes the obligations of the Borrower under this Agreement and the
Notes and (ii) the surviving corporation has a Public Debt Rating of not lower
than BBB- from S&P and Baa3 from Moody's, provided, in each case, that no
Default or Event of Default would result therefrom.

        SECTION 5.07.    Limitations on Liens.    The Borrower will not create
or suffer to exist, or permit any of its Material Subsidiaries to create or
suffer to exist, any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, or assign, or permit any of its Material
Subsidiaries to assign, any right to receive income, other than:

        (i)    Permitted Liens;

        (ii)   Liens existing on September 25, 2000 securing Debt of the
Borrower or its Material Subsidiaries outstanding on such date;

        (iii)  purchase money Liens upon or in or conditional sales agreements
or other title retention agreements with respect to, real property or equipment
acquired or held by the Borrower or any of its Material Subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment to be
subject to such Liens (including any Liens placed on such property or equipment
within 180 days after the latest of the acquisition, completion of construction
or improvement of such property), or Liens existing on any such property or
equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals, refundings or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property or equipment being acquired,
constructed or improved, and no such extension, renewal, refunding or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed, refunded or replaced (except to the extent of
financed construction or improvement);

        (iv)  Liens (including financing statements and undertakings to file
financing statements) arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdiction in
respect of equipment leases under which the Borrower or any of its Material
Subsidiaries is the lessee; provided that any such Lien in respect of any
equipment lease is limited to the equipment being leased under such lease and
the proceeds thereof;

        (v)   any Lien existing on any asset of any corporation at the time such
corporation becomes a Material Subsidiary and not created in contemplation of
such event;

        (vi)  any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Borrower or a Material
Subsidiary and not created in contemplation of such event;

27

--------------------------------------------------------------------------------




        (vii) any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Material Subsidiary and not created in contemplation of such
acquisition;

        (viii) synthetic leases in effect as of the Amendment No. 2 Effective
Date;

        (ix)  Liens not otherwise permitted by the foregoing clauses of this
definition securing Debt of the Borrower or its Material Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $75,000,000;

        (x)   any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (x) such Debt is not secured by any
additional assets, and (y) the amount of such Debt secured by any such Lien is
not increased;

        (xi)  Liens created under the Collateral Documents; and

        (xii) Liens securing Debt permitted by Section 5.17(i)(B) and (ii)(C).

        SECTION 5.08.    Interest Coverage Ratio.    It will maintain a ratio of
Consolidated EBITDA of the Borrower and its Subsidiaries to interest expense for
the period consisting of the previous four consecutive fiscal quarters by the
Borrower and its Subsidiaries of not less than the ratios set forth below for
periods indicated:

Fiscal Quarter Ended


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

March 31, 2003 through June 30, 2003   2.50 to 1 September 30, 2003   2.70 to 1
December 31, 2003   2.90 to 1 March 31, 2004   3.20 to 1 June 30, 2004   3.50 to
1 September 30, 2004 and thereafter   4.00 to 1

provided, that the ratios set forth above shall be deemed to be reduced (i) by
0.20 for the fiscal quarter in which the Borrower's Connectivity Solutions
business is sold, (ii) by 0.40 for the fiscal quarter following the fiscal
quarter referred to in clause (i) above, (iii) by 0.60 for the fiscal quarter
following the fiscal quarter referred to in clause (ii) above and (iv) by 0.80
for each fiscal quarter thereafter.

        SECTION 5.09.    Minimum EBITDA.    It will maintain, as of the end of
each period set forth below, Consolidated EBITDA of the Borrower and its
Subsidiaries of not less than the amount set forth below for such period:

Period


--------------------------------------------------------------------------------

  Minimum EBITDA

--------------------------------------------------------------------------------

Four quarters ending June 30, 2003   $ 190,000,000 Four quarters ending
September 30, 2003   $ 220,000,000 Four quarters ending December 31, 2003   $
230,000,000 Four quarters ending March 31, 2004   $ 270,000,000 Four quarters
ending June 30, 2004   $ 300,000,000 Four quarters ending September 30, 2004   $
330,000,000 Rolling four quarter periods thereafter   $ 350,000,000

provided, that the Minimum EBITDA amounts set forth above shall be deemed to be
reduced (i) by $15,000,000 for the fiscal quarter in which the Borrower's
Connectivity Solutions business is sold, (ii) by $30,000,000 for the fiscal
quarter following the fiscal quarter referred to in clause (i) above, (iii) by
$45,000,000 for the fiscal quarter following the fiscal quarter referred to in
clause (ii) above and (iv) by $60,000,000 for each fiscal quarter thereafter.

28

--------------------------------------------------------------------------------


        SECTION 5.10.    Visitation Rights.    At any reasonable time and from
time to time, upon reasonable prior notice, it will permit the Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any financial officers and, upon reasonable prior to notice to the Borrower and
subject to the right of a financial officer to be present during such
discussions, with their independent certified public accountants; provided, that
unless an Event of Default shall have occurred and is continuing, each of the
Agent and the Lenders may take such actions only once during any fiscal quarter
of the Borrower.

        SECTION 5.11.    Maintenance of Properties, Etc.    It will maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its material properties that are material to the conduct of its business taken
as a whole in good working order and condition, ordinary wear and tear excepted;
provided, however, that nothing in this Section 5.11 shall prevent the Borrower
or any such Subsidiary from discontinuing the operation or maintenance of any
property if such discontinuance is in the judgment of the Borrower desirable in
the conduct of its business or the business of such Subsidiary.

        SECTION 5.12.    Maintenance of Insurance.    It will maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates; provided, however, that (i) the Borrower and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates and to the extent consistent with
prudent business practice and (ii) insurance coverage against terrorist acts
shall be required only so long as such coverage is available on commercially
reasonable terms.

        SECTION 5.13.    Payment of Taxes, Etc.    It will pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims, in each case,
that, if unpaid, could reasonably be expected to result in a Material Adverse
Effect; provided, however, that neither the Borrower nor any of its Subsidiaries
shall be required to pay or discharge any such tax, assessment, charge or claim
that is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained so long as the failure to so pay or
discharge could not reasonably be expected to result in a Material Adverse
Effect.

        SECTION 5.14.    Transactions with Affiliates.    It will conduct, and
cause each of its Subsidiaries to conduct, all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm's-length transaction with a Person not an
Affiliate; provided, that the foregoing shall not apply to transactions between
the Borrower and its Subsidiaries or the Warburg Transactions.

        SECTION 5.15.    Covenant to Guarantee Obligations and Give
Security.    At any time during the Security Period, it will upon (x) the
request of the Agent following the occurrence and during the continuance of a
Default or an Event of Default, (y) the formation or acquisition of any new
direct or indirect domestic Material Subsidiaries by any Loan Party or (z) the
acquisition of any material property by any Loan Party, and such property, in
the judgment of the Agent, shall not already be subject to a perfected first
priority security interest in favor of the Collateral Trustee for the benefit of
the Secured Parties, then the Borrower shall, in each case at the Borrower's
expense:

        (i)    in connection with the formation or acquisition of a domestic
Material Subsidiary, within 10 days after such formation or acquisition, cause
each such Subsidiary, and cause each direct and indirect domestic parent of such
Subsidiary (if it has not already done so), to duly execute and

29

--------------------------------------------------------------------------------

deliver to the Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Agent, guaranteeing the other Loan Parties'
obligations under the Loan Documents,

        (ii)   within 15 days after such request, formation or acquisition, duly
execute and deliver, and cause each such Subsidiary and each direct and indirect
domestic parent of such Subsidiary (if it has not already done so) to duly
execute and deliver, to the Collateral Trustee, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements, as specified by and in form and substance reasonably
satisfactory to the Agent, securing payment of all the obligations of the
applicable Loan Party, such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such properties, provided that
no real property shall be subjected to a security interest in favor of the
Collateral Trustee for the benefit of the Secured Parties,

        (iii)  within 30 days after such request, formation or acquisition,
take, and cause such Subsidiary or such parent to take, whatever action
(including, without limitation, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be reasonably necessary or advisable in the opinion of the Agent
to vest in the Collateral Trustee (or in any representative of the Collateral
Trustee designated by them) valid and subsisting Liens on the properties
purported to be subject to the pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements delivered pursuant to this Section 5.15, enforceable against all
third parties in accordance with their terms,

        (iv)  within 60 days after such request, formation or acquisition,
deliver to the Agent, upon the request of the Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the Agent as
to the matters contained in clauses (i), (ii) and (iii) above, as to such
guaranties, guaranty supplements, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms, as to the matters contained
in clause (iii) above, as to such recordings, filings, notices, endorsements and
other actions being sufficient to create valid perfected Liens on such
properties to the extent a Lien can be created by filing under the Uniform
Commercial Code, and as to such other matters as the Agent may reasonably
request,

        (v)   at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Agent may deem necessary or desirable in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such guaranties, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements.

        SECTION 5.16.    Further Assurances.    (i) It will promptly upon
request by the Agent, or any Lender through the Agent, correct, and cause each
of its Subsidiaries promptly to correct, any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and

        (ii)   It will promptly upon request by the Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, pledge agreements, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Agent may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law and during the Security Period, subject any Loan
Party's or any of its domestic Subsidiaries' properties, assets, rights or
interests to

30

--------------------------------------------------------------------------------

the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) during the Security Period, to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) to assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so; provided, that nothing contained herein shall require the Borrower or any
Subsidiary to grant a security interest in the assets or property of any
Excluded Subsidiary.

        SECTION 5.17.    Debt.    It will not create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Debt, except:

        (i)    in the case of the Borrower,

        (A)  Debt outstanding on the Closing Date under the 11.125% Senior
Secured Notes due April, 2009, and

        (B)  Debt issued in the capital markets, having a maturity no earlier
than 90 days after the Maturity Date, shall have no mandatory prepayments,
redemptions or defeasements or be otherwise payable prior to 90 days after the
Maturity Date and shall be in an aggregate principal amount not to exceed the
sum of $200,000,000 and any over allotment thereof at any time outstanding,
provided such Debt is secured by a Lien on the Collateral that is junior to the
Lien granted to the Lenders or is otherwise subordinated on terms acceptable to
the Required Lenders, and

        (ii)   in the case of the Borrower and its Subsidiaries,

        (A)  Debt under the Loan Documents,

        (B)  Debt outstanding on the Amendment No. 2 Effective Date and any Debt
extending the maturity of, or refunding or refinancing, in whole or in part, any
such Debt, provided that the terms of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are otherwise permitted by the Loan Documents, provided
further that the principal amount of such Debt shall not be increased above the
sum of (i) principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing, and (ii) any fees and expenses in
connection therewith, and the direct and contingent obligors therefor shall not
be changed, as a result of or in connection with such extension, refunding or
refinancing,

        (C)  Debt in an aggregate principal amount not to exceed $130,000,000 at
any time outstanding secured by real property provided such debt matures no
earlier than, and has no mandatory prepayments, redemptions or defeasements or
is otherwise payable prior to 90 days after the Maturity Date,

        (D)  Debt of the Borrower to any Subsidiary of the Borrower or of any
Subsidiary to the Borrower or any other Subsidiary of the Borrower,

        (E)  Debt permitted to be secured by Liens in accordance with
Section 5.07(v), (vi) or (vii);

        (F)  Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and in accordance with prudent business practices,

        (G)  Debt in respect of trade letters of credit in an aggregate amount
not to exceed $25,000,000 at any time outstanding,

31

--------------------------------------------------------------------------------




        (H)  Debt arising under the Electronic Wire and Cable Product Purchase
Agreement, as amended, and related agreements, between the Borrower and the
Belden Communication Division, a division of Belden line, and

        (I)   other Debt not to exceed in the aggregate $50,000,000 at any time
outstanding.

        SECTION 5.18.    Restricted Payments.    It will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of capital stock
of the Borrower, or purchase, redeem or otherwise acquire for value (or permit
any of its Subsidiaries to do so) any shares of any class of capital stock of
the Borrower or any warrants, rights or options to acquire any such shares, now
or hereafter outstanding, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom, the Borrower may (i) declare and make any dividend
payment or other distribution payable in common stock of the Borrower,
(ii) purchase, redeem or otherwise acquire shares of its common stock or
warrants, rights or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or options or warrants convertible into common stock; (iii) declare or pay
cash dividends to the holders to its Series B convertible participating
preferred stock and warrants and purchase, redeem or otherwise acquire shares of
its Series B convertible participating preferred stock or warrants, rights or
options to acquire any such shares to the extent permitted by the terms of such
Series B convertible participating preferred stock or pay cash dividends in
respect of equity interests received in exchange for shares of Series B
convertible participating preferred stock, as described in clause (iv); and
(iv) amend the terms of the Series B convertible participating preferred stock
or issue equity interests of the Borrower, provided, however, that such amended
terms or the terms of such equity interests shall not provide for (i) mandatory
redemption prior to 90 days after the Maturity Date or (ii) the payment of cash
dividends in an amount in excess of the amount of cash dividends that may be
paid in respect of the Series B convertible participating preferred stock based
on the terms of the Series B convertible participating preferred stock as in
effect on September 3, 2002.

        SECTION 5.19.    Investments.    It will not make or hold, or permit any
of its Subsidiaries to make or hold, any Investment in any Person other than:

        (i)    Investments (other than Investments permitted by clause (iv)
below) by the Borrower and its Subsidiaries in their Subsidiaries outstanding on
the Amendment No. 2 Effective Date and (x) additional Investments in an
aggregate amount not to exceed $50,000,000 at any time outstanding in
Subsidiaries that are not Subsidiary Guarantors and (y) additional Investments
in the Subsidiary Guarantors;

        (ii)   loans and advances to employees in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

        (iii)  Investments in Marketable Securities;

        (iv)  Investments consisting of intercompany Debt permitted under
Section 5.17;

        (v)   Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with
customers and suppliers, in each case, in the ordinary course of business;

        (vi)  Investments in joint ventures and other minority interests in an
amount not to exceed $75,000,000 at any time outstanding;

        (vii) warrants received from and minority equity interests in, customers
of and vendors to the Borrower and its Subsidiaries so long as no cash is
expended by the Borrower or any of its Subsidiaries to purchase any of the
foregoing;

32

--------------------------------------------------------------------------------




        (viii) minority interests received in connection with the sale or
disposition of any assets of the Borrower;

        (ix)  Investments existing on the Amendment No. 2 Effective Date;

        (x)   Investments in the Borrower's Liquid Yield Option-TM- Notes due
2021 (the "LYONs") in an aggregate amount not to exceed $100,000,000 (which may
be increased by up to another $300,000,000 (a) by an amount equal to the Net
Cash Proceeds of Debt issued in accordance with Section 5.17(i)(B) and equity
interests of the Borrower sold in the capital markets and (b) by an amount equal
to 50% of the Net Cash Proceeds from the sale of the assets listed on
Schedule 5.19), provided that: (1) immediately before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (2) no Loans are outstanding immediately before or
immediately after making such Investment, (3) immediately before and after
giving effect thereto, the Borrower and its Subsidiaries have Unrestricted
Domestic Cash and Marketable Securities in an aggregate amount of not less than
$300,000,000 and (4) immediately after such Investment, the subject LYONs shall
be cancelled; and

        (xi)  other Investments in an aggregate amount invested not to exceed
$50,000,000, provided that: (1) immediately before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (2) any company or business acquired or invested in
pursuant to this clause (xi) shall be in the same line of business of the
Borrower or any of its Subsidiaries or reasonably related thereto;
(3) immediately after giving effect to the acquisition of a company or business
pursuant to this clause (xi), the Borrower shall be in pro forma compliance with
Section 5.08, calculated based on the financial statements most recently
delivered to the Lenders pursuant to Section 5.02 and as though such acquisition
had occurred at the beginning of the four-quarter period covered thereby, as
evidenced by a certificate of the Chief Financial Officer of the Borrower
delivered to the Lenders demonstrating such compliance and (4) such Investments
shall not be used for the purposes set forth in clause (x) above.

        SECTION 5.20.    Change in Nature of Business.    It will not make, or
permit any of its Subsidiaries to make, any material change in the nature of its
business taken as a whole as carried on at the date hereof (other than changes
that are reasonably related to such business).

        SECTION 5.21.    Liquidity.    It will maintain, as of each day in the
period commencing September 30, 2004 until the later of (a) the date that the
put obligation under the LYONs is satisfied and (b) the date upon which the
Borrower delivers the certificate required to be delivered pursuant to
Section 5.02(c) in respect of the fiscal quarter ended September 30, 2004,
Liquidity of not less than $300,000,000 on a pro forma basis as if the put
obligation under the LYONs had been satisfied as of such day. "Liquidity" means
the sum of the unused Total Commitment plus Unrestricted Domestic Cash and
Marketable Securities held by the Borrower free and clear of any Liens other
than Liens under the Collateral Documents.

        SECTION 5.22.    Prepayments, Etc. of Debt.    It will not (a prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Debt, except (i) the prepayment of the Loans in accordance with
this Agreement and (ii) required repayments and redemptions of the LYONs or as
otherwise permitted by Section 5.19(x), or (b) amend, modify or change in any
manner any term or condition of any Debt to shorten the maturity or amortization
thereof to a date prior to December 31, 2005 or permit any of its Subsidiaries
to do any of the foregoing other than to prepay any Debt payable to the
Borrower.

33

--------------------------------------------------------------------------------

ARTICLE VI

Events of Default

        In case of the happening of any of the following events (each an "Event
of Default"):

        (a)   any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
hereunder, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

        (b)   default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

        (c)   default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;

        (d)   default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.01, 5.02(e), 5.02(f),
5.04, 5.06, 5.07, 5.08, 5.09, 5.10, 5.14, 5.17, 5.18, 5.19, 5.20, 5.21 or 5.22;

        (e)   default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above or (f) below) or in any other Loan Document and such
default shall continue for a period of 30 days after notice thereof from the
Agent or any Lender to the Borrower;

        (f)    default shall be made in the due observance or performance of
covenants, conditions or agreements contained in Section 5.02 (a) through
(d) and such default shall continue unremedied for a period of 15 days after
notice thereof from the Agent or any Lender to the Borrower;

        (g)   a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Borrower, or for
any substantial part of its property or ordering the winding up or liquidation
of its affairs, and such decree or order shall remain unstayed and in effect for
a period of 20 consecutive days;

        (h)   the Borrower shall commence a voluntary case under any applicable
bankruptcy or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law; or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the
Borrower, or for any substantial part of its property or make any general
assignment for the benefit of creditors; or the Borrower shall admit in writing
its inability to pay its debts generally as they become due, or corporate action
shall be taken by the Borrower in furtherance of any of the aforesaid purposes;

        (i)    The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the

34

--------------------------------------------------------------------------------




acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof;

        (j)    Judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this clause (j) if and for so long as and to the extent that
(i) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurers covering payment
thereof and (ii) such insurers, which shall be rated at least "B+" by A.M. Best
Company, have been notified of, and coverage has not been denied for, the amount
of such judgment or order; and

        (k)   The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability in excess of $100,000,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any of
its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

        (l)    (i) Any Person or group of Persons (within the meaning of
Section 13 or Section 14 of the Securities and Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under such Act), directly or indirectly, of
Voting Shares of the Borrower (or other securities convertible into such Voting
Shares) representing 30% or more of the combined voting power of all Voting
Shares of the Borrower; or (ii) during any period of up to 24 consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such 24-month period were directors of the Borrower shall
cease for any reason (other than due to death or disability) to constitute a
majority of the board of directors of the Borrower (except to the extent that
individuals who at the beginning of such 24-month period were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of the Borrower or (y) nominated for election by a majority of the
remaining members of the board of directors of the Borrower and thereafter
elected as directors by the shareholders of the Borrower); or

        (m)  any provision of any guarantee after delivery thereof pursuant to
Section 5.15 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

        (n)   any Collateral Document or financing statement after delivery
thereof pursuant to Section 5.15 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby;

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Agent, at the request of the Required Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein to the
contrary notwithstanding; and, in any event with

35

--------------------------------------------------------------------------------

respect to the Borrower described in paragraph (f) or (g) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein to the contrary notwithstanding.

ARTICLE VII

The Agent

        In order to expedite the transactions contemplated by this Agreement,
Citibank, N.A. is hereby appointed to act as Agent on behalf of the Lenders.
Each of the Lenders hereby irrevocably authorizes the Agent to take such actions
on behalf of such Lender and to exercise such powers as are specifically
delegated to the Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto. The Agent is hereby
expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Borrower of
any Event of Default specified in this Agreement of which the Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Borrower pursuant to this Agreement as received by
the Agent.

        Neither the Agent nor any of its directors, officers, employees or
agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other instruments or agreements. The Agent may deem and treat the
Lender which makes any Loan as the holder of the indebtedness resulting
therefrom for all purposes hereof until it shall have received notice from such
Lender, given as provided herein, of the transfer thereof. The Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The Agent shall,
in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper person or persons. Neither the
Agent nor any of its directors, officers, employees or agents shall have any
responsibility to the Borrower on account of the failure of or delay in
performance or breach by any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or the Borrower of any of their respective obligations hereunder or
in connection herewith. The Agent may execute any and all duties hereunder by or
through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.

        The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Lenders.

        Subject to the appointment and acceptance of a successor Agent as
provided below, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required

36

--------------------------------------------------------------------------------


Lenders shall have the right to appoint a successor Agent acceptable to the
Borrower. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, having a combined capital and surplus of at least $500,000,000
or an Affiliate of any such bank. Upon the acceptance of any appointment as
Agent hereunder by a successor bank, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations
hereunder. After the Agent's resignation hereunder, the provisions of this
Article and Section 8.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.

        With respect to the Loans made by it hereunder, the Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not the Agent, and
the Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Agent.

        Each Lender agrees (i) to reimburse the Agent, on demand, in the amount
of its pro rata share (based on its Commitment hereunder) of any expenses
incurred for the benefit of the Lenders by the Agent, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, which shall not have been reimbursed by the Borrower, and (ii) to
indemnify and hold harmless the Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it in
its capacity as the Agent or any of them in any way relating to or arising out
of this Agreement or any action taken or omitted by it or any of them under this
Agreement to the extent the same shall not have been reimbursed by the Borrower;
provided that no Lender shall be liable to the Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or any of its directors, officers, employees or agents.

        Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished hereunder
or thereunder.

        Each Lender hereby acknowledges that none of the Lead Arranger, the
Co-Syndication Agents, the Co-Arrangers or any agent (other than the Agent)
designated on the signature pages hereof has any liability hereunder other than
in its capacity as a Lender.

ARTICLE VIII

Miscellaneous

        SECTION 8.01.    Notices.    (a) Notices and other communications
provided for herein shall be in writing and shall be either (x) in writing
delivered by hand or overnight courier service, mailed or sent by telecopy,
graphic scanning or other telegraphic communications equipment of the sending
party or

37

--------------------------------------------------------------------------------


(y) as and to the extent set forth in Section 8.01(b) and in the proviso to this
Section 8.02(a), as follows:

        (i)    if to the Borrower, to it at Avaya Inc., 211 Mount Airy Road,
Basking Ridge, NJ 07920, Attention: Chief Financial Officer (Facsimile
No. 908-953-2202) with a copy to: Vice President, Law—Corporate (Facsimile
No. 908-953-4912);

        (ii)   if to the Agent, to it at Two Penns Way, New Castle, Delaware
19720, Attention: Bank Loan Syndications Department, (Facsimile
No. 212-994-0961); with a copy thereof to it at 388 Greenwich Street, NY 10013,
Attention: Charles Foster, Global Media and Telecommunications Department,
(Facsimile No. (212) 816-8084); and

        (iii)  if to a Lender, to it at its address (or telecopy number) set
forth in Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy, graphic scanning or other telegraphic communications equipment of the
sender, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 8.01(a) or in accordance
with the latest unrevoked direction from such party given in accordance with
this Section 8.01(a), provided that materials required to be delivered pursuant
to Section 5.02(c) shall be delivered to the Agent as specified in
Section 8.01(b) or as otherwise specified to the Borrower by the Agent.

        (b)   So long as Citibank is the Agent, materials required to be
delivered pursuant to Section 5.02(c) shall be delivered to the Agent in an
electronic medium in a format acceptable to the Agent and the Lenders by e-mail
at oploanswebadmin@citigroup.com. The Borrower agrees that the Agent may make
such materials, as well as any other written information, documents, instruments
and other material relating to the Borrower, any of its Subsidiaries or any
other materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the "Communications") available
to the Lenders by posting such notices on "e-Disclosure" (the "Platform"), the
Agent's internet delivery system that is part of Fixed Income Direct, Global
Fixed Income's primary web portal. Although the primary web portal is secured
with a dual firewall and a User ID/Password Authorization System and the
Platform is secured through a single user per deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, the Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided "as is" and "as
available" and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

        (c)   Each Lender agrees that notice to it (as provided in the next
sentence) (a "Notice") specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender's e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on

38

--------------------------------------------------------------------------------




record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

        SECTION 8.02.    Survival of Agreement.    All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any Fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not been terminated.

        SECTION 8.03.    Binding Effect.    This Agreement shall become
effective when it shall have been executed by the Borrower and the Agent and
when the Agent shall have received copies hereof (telefaxed or otherwise) which,
when taken together, bear the signatures of the Required Lenders (as defined in
the Existing Credit Agreement), and thereafter shall be binding upon and inure
to the benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns.

        SECTION 8.04.    Successors and Assigns.    (a) Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, the Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

        (b)   Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Borrower must give its prior written consent to such
assignment (such consent not to be unreasonably withheld) except for an
assignment to an Affiliate of a Lender provided that, in such case, the Lender
give notice of such assignment to the Borrower and, in each case, the Lender
give notice of such assignment to the Agent, (ii) the amount of the Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Agent) shall be at least $10,000,000 or increments of $1,000,000 in
excess thereof (or the remaining balance of its Commitment) and the amount of
the Commitment of such Lender remaining after such assignment shall not be less
than $10,000,000 or shall be zero, (iii) the parties to each such assignment
shall execute and deliver to the Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500 and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Agent an Administrative Questionnaire. Upon
acceptance and recording pursuant to paragraph (e) of this Section 8.04, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of Sections 2.12, 2.14, 2.18 and 8.05, as well as to any Fees accrued
for its account hereunder and not yet paid)) and (C) Schedule 2.01 shall be
deemed amended to give effect to such assignment.

        (c)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim,

39

--------------------------------------------------------------------------------




(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.02 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

        (d)   The Agent shall maintain at one of its offices in the City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and the principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrower, the Agent
and the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
each Lender, at any reasonable time and from time to time upon reasonable prior
notice.

        (e)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and, if required, the written consent of the Borrower to
such assignment, the Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register.

        (f)    Each Lender may, without the consent of the Borrower or the
Agent, sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) each participating bank or other
entity shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.12, 2.14 and 2.18 to the same extent as if it was the
selling Lender, except that all claims and petitions for payment and payments
made pursuant to such Sections shall be made through such selling Lender, and
(iv) the Borrower, the Agent and the other Lenders shall continue to deal solely
and directly with such selling Lender in connection with such Lender's rights
and obligations under this Agreement, and such Lender shall retain the sole
right (and participating banks or other entities shall have no right) to enforce
the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the

40

--------------------------------------------------------------------------------




Loans, or extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans).

        (g)   Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure, each
such assignee or participant or proposed assignee or participant shall execute
an agreement whereby such assignee or participant shall agree to be bound by the
confidentiality restrictions used by the Agent in connection with the
syndication of the Commitments and shall agree (subject to customary exceptions)
to preserve the confidentiality of any such confidential information relating to
the Borrower.

        (h)   Except in accordance with Section 8.13, the Borrower shall not
assign or delegate any of its respective rights and duties hereunder without the
prior written consent of all Lenders and any attempted assignment without such
consent shall be void.

        (i)    Any Lender may at any time pledge all or any portion of its
rights under this Agreement to a Federal Reserve Bank; provided that no such
pledge shall release any Lender from its obligations hereunder or substitute any
such Bank for such Lender as a party hereto. In order to facilitate such an
assignment to a Federal Reserve Bank, the Borrower shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes in the form of Exhibit B hereto, evidencing the Loans made to the
Borrower by the assigning Lender hereunder.

        SECTION 8.05.    Expenses; Indemnity.    (a) The Borrower agrees to pay
all reasonable out-of-pocket expenses incurred by the Agent in connection with
entering into this Agreement or in connection with any amendments, modifications
or waivers of the provisions hereof, or incurred by the Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement or in connection with the Loans made hereunder, including the
fees and disbursements of counsel for the Agent or, in the case of enforcement
or protection, Lenders.

        (b)   The Borrower agrees to indemnify the Agent, the Lenders,
Affiliates, and their respective directors, officers, employees and agents (each
such person being called an "Indemnitee") against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the transactions contemplated thereby, (ii) the use of the
proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. The Borrower also agrees not to assert any claim
for special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to this Agreement, any other Loan Document, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans.

        (c)   The provisions of this Section 8.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on behalf of the
Agent or any Lender. All amounts due under this Section 8.05 shall be payable on
written demand therefor.

41

--------------------------------------------------------------------------------

        SECTION 8.06.    Right of Setoff.    Upon (i) the occurrence and during
the continuance of any Event of Default and (ii) the making of the request
specified by Section 6.01 to authorize the Agent to declare the Loans due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set off and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of setoff) that
such Lender and its Affiliates may have.

        SECTION 8.07.    Applicable Law.    THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

        SECTION 8.08.    Waivers; Amendment.    (a) No failure or delay of the
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

        (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender affected thereby, (ii) increase the Commitment or
decrease the Facility Fee of any Lender without the prior written consent of
such Lender, (iii) amend or modify the provisions of Section 2.15 or
Section 8.04(h), the provisions of this Section or the definition of the
"Required Lenders," without the prior written consent of each Lender, or
(iv) release all or substantially all of the Collateral without the prior
written consent of each Lender, provided that so long as no Default or Event of
Default has occurred and is continuing, no consent of any Lender or the Agent
shall be required for the release of any Collateral with the sale or other
disposition of the assets described on Schedule 2.10 hereto and (z) in any
fiscal year of the Borrower, Collateral having a fair market value not in excess
of $25,000,000 shall be released upon sale or other disposition with only the
consent of the Agent; provided further, however, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Agent hereunder
without the prior written consent of the Agent. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section and any consent
by any Lender pursuant to this Section shall bind any assignee of its rights and
interests hereunder.

        SECTION 8.09.    Entire Agreement.    This Agreement and the Fee Letter
constitute the entire contract among the parties relative to the subject matter
hereof. Any previous agreement among the parties with respect to the subject
matter hereof is superseded by this Agreement and the Fee Letter. Nothing in
this Agreement or the Fee Letter expressed or implied, is intended to confer
upon any

42

--------------------------------------------------------------------------------


party other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the Fee Letter.

        SECTION 8.10.    Severability.    In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        SECTION 8.11.    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract, and shall become
effective as provided in Section 8.03.

        SECTION 8.12.    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

        IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have caused
this Agreement to be duly executed by their respective authorized officers as of
the day and year first above written.

    AVAYA INC.
 
 
By
/s/  GARRY K. MCGUIRE      

--------------------------------------------------------------------------------

Name: Garry K. McGuire
Title: Chief Financial Officer
 
 
CITIBANK, N.A., individually and as Agent,
 
 
By
/s/  THOMAS LABERGERE      

--------------------------------------------------------------------------------

Name: Thomas Labergere
Title: Vice President
 
 
BANK ONE, NA (Main Office Chicago)
 
 
By
/s/  PHILLIP D. MARTIN      

--------------------------------------------------------------------------------

Name: Phillip D. Martin
Title: Senior Vice President
 
 
JPMORGAN CHASE BANK
 
 
By
/s/  EDMOND DEFOREST      

--------------------------------------------------------------------------------

Name: Edmond DeForest
Title: Vice President        


43

--------------------------------------------------------------------------------


 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By
/s/  ANDREAS NEUMEIER      

--------------------------------------------------------------------------------

Name: Andreas Neumeier
Title: Director
 
 
By
/s/  PETER ESCHMANN      

--------------------------------------------------------------------------------

Name: Peter Eschmann
Title: Vice President
 
 
COMMERZBANK AG, NEW YORK BRANCH
 
 
By
/s/  ROBERT S. TAYLOR      

--------------------------------------------------------------------------------

Name: Robert S. Taylor
Title: Senior Vice President
 
 
 
      By /s/  ANDREW P. LUSK      

--------------------------------------------------------------------------------

Name: Andrew P. Lusk
Title: Assistant Vice President
 
 
THE BANK OF NEW YORK
 
 
By
/s/  BRENDAN T. NEDZI      

--------------------------------------------------------------------------------

Name: Brendan T. Nedzi
Title: Senior Vice President
 
 
THE BANK OF TOKYO—MITSUBISHI LTD., NEW YORK BRANCH
 
 
By
/s/  SPENCER HUGHES      

--------------------------------------------------------------------------------

Name: Spencer Hughes
Title: Authorized Signatory
 
 
CREDIT SUISSE FIRST BOSTON
 
 
By
/s/  ROBERT HETU      

--------------------------------------------------------------------------------

Name: Robert Hetu
Title: Director
 
 
By
/s/  DOREEN B. WELCH      

--------------------------------------------------------------------------------

Name: Doreen B. Welch
Title: Associate

44

--------------------------------------------------------------------------------


 
 
HSBC BANK USA
 
 
By
/s/  PAOLO DE ALESSANDRINI      

--------------------------------------------------------------------------------

Name: Paolo de Alessandrini
Title: Senior Vice President
 
 
THE NORTHERN TRUST COMPANY
 
 
By
/s/  KAREN E. DAHL      

--------------------------------------------------------------------------------

Name: Karen E. Dahl
Title: Vice President
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
By
/s/  PETER R.C. KNIGHT      

--------------------------------------------------------------------------------

Name: Peter R.C. Knight
Title: Joint General Manager
 
 
WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH
 
 
 
      By        

--------------------------------------------------------------------------------

Name:
Title:

45

--------------------------------------------------------------------------------


SCHEDULE I
APPLICABLE LENDING OFFICES


Name of Initial Lender


--------------------------------------------------------------------------------

  Domestic Lending Office

--------------------------------------------------------------------------------

  Eurodollar Lending Office

--------------------------------------------------------------------------------

The Bank of New York   One Wall Street, 21st Floor
New York, NY 10286
Attn: Pat Butler
          Terry Blackburn
T: 212 635-7937/7938
F: 212 809-9060   One Wall Street, 21st Floor
New York, NY 10286
Attn: Pat Butler
          Terry Blackburn
T: 212 635-7937/7938
F: 212 809-9060 Bank One, NA   1 Bank One Plaza
Chicago, IL 60670
Attn: Ben Oliva
T: 312 732-5987
F: 312 732-4840   1 Bank One Plaza
Chicago, IL 60670
Attn: Ben Oliva
T: 312 732-5987
F: 312 732-4840 The Bank of Tokyo-Mitsubishi Ltd., New York Branch   1251 Avenue
of the Americas
12th Floor
New York, NY 10020
Attn: Rolando Uy
T: 212 782-5637
F: 212 782-5635   1251 Avenue of the Americas
12th Floor
New York, NY 10020
Attn: Rolando Uy
T: 212 782-5637
F: 212 782-5635 JPMorgan Chase Bank   270 Park Avenue
New York, NY 10017
Attn: Camile Wilson
T: 212 552-7488
F: 212 552-5700   270 Park Avenue
New York, NY 10017
Attn: Camile Wilson
T: 212 552-7488
F: 212 552-5700 Citibank, N.A.   Two Penns Way
New Castle, Delaware 19720
Attn: Bilal Aman
T: 302 89406013
F: 302 894-6120   Two Penns Way
New Castle, Delaware 19720
Attn: Bilal Aman
T: 302 89406013
F: 302 894-6120 Commerzbank, AG, New York Branch   2 World Financial Center
New York, NY 10281
Attn: Joylynn Jarvis
          Warren Leung
T: 212 266-7348/7749
F: 212 266-7593   2 World Financial Center
New York, NY 10281
Attn: Joylynn Jarvis
          Warren Leung
T: 212 266-7348/7749
F: 212 266-7593 Credit Suisse First Boston   11 Madison Avenue
New York, NY 10010
Attn: Robert Hetu
T: 212 325-4542
F: 212 325-8309   11 Madison Avenue
New York, NY 10010
Attn: Robert Hetu
T: 212 325-4542
F: 212 325-8309 Deutsche Bank AG New York Branch   31 West 52nd Street
New York, NY 10019
Attn: Joseph Gyurindak
T: 212 469-4107
F: 212 469-4139   31 West 52nd Street
New York, NY 10019
Attn: Joseph Gyurindak
T: 212 469-4107
F: 212 469-4139          

--------------------------------------------------------------------------------

HSBC Bank USA   140 Broadway, 4th Floor
New York, NY 10005
Attn: Monisha Khadse
T: 212 658-5572
F: 212 658-5109   140 Broadway, 4th Floor
New York, NY 10005
Attn: Monisha Khadse
T: 212 658-5572
F: 212 658-5109 The Northern Trust Company   50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566   50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
T: 312 444-3532
F: 312 630-1566 Sumitomo Mitsui Banking Corporation   277 Park Avenue
New York, NY 10172
Attn: Ivelisse Mena-Garcia
T: 212 224-4150
F: 212 224-5197   277 Park Avenue
New York, NY 10172
Attn: Ivelisse Mena-Garcia
T: 212 224-4150
F: 212 224-5197 Westdeutsche Landesbank Girozentrale, New York Branch   1211
Avenue of the Americas
New York, NY 10036
Attn: Pascal Kabemba
T: 212 852-5938
F: 212 852-6300   1211 Avenue of the Americas
New York, NY 10036
Attn: Pascal Kabemba
T: 212 852-5938
F: 212 852-6300

2

--------------------------------------------------------------------------------

SCHEDULE 2.01

Name and Address of Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

Citibank N.A.   $ 58,823,529.43 JPMorgan Chase Bank   $ 27,573,529.41 Deutsche
Bank AG New York Branch   $ 27,573,529.41 Bank One, NA   $ 25,735,294.12
Commerzbank AG, New York Branch   $ 25,735,294.12 The Bank of New York   $
18,382,352.94 Credit Suisse First Boston   $ 14,705,882.35 Bank of
Tokyo—Mitsubishi Ltd.   $ 11,029,411.76 HSBC Bank USA   $ 11,029,411.76 Sumitomo
Mitsui Banking Corporation   $ 11,029,411.76 Westdeutsche Landesbank   $
11,029,411.76 The Northern Trust Company   $ 7,352,941.18 Total   $ 250,000,000

1

--------------------------------------------------------------------------------

SCHEDULE 5.19

        The Borrower's Connectivity Solutions business and the aircraft pledged
under the Aircraft Security Agreement dated as of September 23, 2002 made by the
Borrower in favor of The Bank of New York, as collateral trustee.

2

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF BORROWING REQUEST


Citibank, N.A., as Agent for
the Lenders referred to below,

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attention: [Date]

Ladies and Gentlemen:

        The undersigned, Avaya Inc. (the "Borrower"), refers to the Amended and
Restated Five Year Revolving Credit Facility Agreement dated as
of                        , 2003 (as it may hereafter be amended, modified,
extended or restated from time to time, the "Credit Agreement"), among the
Borrower, the Lenders named therein, the agents named therein and Citibank,
N.A., as Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

  (A) Date of Borrowing (which is a Business Day)

--------------------------------------------------------------------------------


 
(B)
Principal Amount of Borrowing *


--------------------------------------------------------------------------------


 
(C)
Interest rate basis **


--------------------------------------------------------------------------------


 
(D)
Interest Period and the last day thereof ***


--------------------------------------------------------------------------------

        Upon acceptance of any or all of the Loans made by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.01(b) and (c) of
the Credit Agreement have been satisfied.

                                        
                                                    Very truly yours,

                                        
                                                    AVAYA INC.

--------------------------------------------------------------------------------

*Not less than $10,000,000 (and in integral multiples of $1,000,000) or greater
than the Total Commitment then available.

**Eurodollar Loan or ABR Loan.

***Which shall be subject to the definition of "Interest Period" and end not
later than the Maturity Date.

--------------------------------------------------------------------------------

  By     

--------------------------------------------------------------------------------

      Name:       Title: [Responsible Officer]
 

2

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF STANDBY NOTE


        $[Amount of Commitment] New York, New York

[Date]

        FOR VALUE RECEIVED, the undersigned, Avaya Inc., a Delaware corporation
(the "Borrower"), hereby promises to pay to the order of [Name of Lender] (the
"Lender"), at the office of Citibank, N.A. (the "Agent") at [Address of
Citibank, N.A.], on the Maturity Date (as defined in the Amended and Restated
Five Year Revolving Credit Facility Agreement dated as
of                        , 2003 (the "Credit Agreement"), among the Borrower,
the Lenders named therein, the agents named therein and the Agent) the lesser of
the principal sum of [amount of Commitment in words] ($[            ]) and the
aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement) made to the Borrower by the Lender pursuant to the Credit Agreement,
in lawful money of the United States of America, in immediately available funds,
and to pay interest on the principal amount hereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum, from
the dates and payable on the dates provided in the Credit Agreement.

        The Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

        The Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The nonexercise by the holder of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

        All borrowings evidenced by this Note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates and
maturity dates thereof shall be endorsed by the holder hereof on the schedule
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder to
make such a notation or any error in such a notation shall not affect the
obligations of the Borrower under this Note.

        The Loans evidenced hereby are Loans referred to in the Credit
Agreement, which, among other things, contains provisions for the acceleration
of the maturity thereof upon the happening of certain events, for optional and
mandatory prepayment of the principal thereof prior to the maturity thereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

    AVAYA INC.                         By            

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------


Loans and Payments


Date


--------------------------------------------------------------------------------

  Amount
and Type
of Loan

--------------------------------------------------------------------------------

  Maturity
Date

--------------------------------------------------------------------------------

  Principal

--------------------------------------------------------------------------------

  Payments

--------------------------------------------------------------------------------

  Interest

--------------------------------------------------------------------------------

  Unpaid
Principal
Balance
of Note

--------------------------------------------------------------------------------

  Name of
Person
Making
Notation

--------------------------------------------------------------------------------

                                                                               
                                       

2

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF
ASSIGNMENT AND ACCEPTANCE


        Reference is made to the Amended and Restated Five Year Revolving Credit
Facility Agreement dated as of                        , 2003 (as the same may be
modified, amended, extended or restated from time to time, the "Credit
Agreement"), among Avaya Inc. (the "Borrower"), the lenders party thereto (the
"Lenders"), the agents party thereto and Citibank, N.A., as agent for the
Lenders (in such capacity, the "Agent"). Terms defined in the Credit Agreement
are used herein with the same meanings.

        1.     The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, effective as of the Effective Date set forth on the reverse
hereof, the interests set forth on the reverse hereof (the "Assigned Interest")
in the Assignor's rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth on the reverse hereof in the
Commitment of the Assignor on the Effective Date and Loans owing to the Assignor
which are outstanding on the Effective Date, together with unpaid interest
accrued on the assigned Loans to the Effective Date. Each of the Assignor and
the Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 8.04(c) of the Credit Agreement,
a copy of which has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the interests assigned
by this Assignment and Acceptance, relinquish its rights (except as set forth in
Section 8.04(b) of the Credit Agreement) and be released from its obligations
under the Credit Agreement.

        2.     This Assignment and Acceptance is being delivered to the Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.18(f) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
and (iii) a processing and recordation fee of $3,500.

        3.     This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee's Address for Notices:

Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment):

 
  Percentage Assigned of Facility and Commitment thereunder (set forth, to at
least 8 decimals, as a percentage of the Facility and the aggregate Commitments
of all the Lenders thereunder)


--------------------------------------------------------------------------------

Commitment Assigned:       % Loans:          

              The terms set forth above and on the reverse side hereof are
hereby agreed to:   Accepted: as of                        ,              
                        , as Assignor   CITIBANK, N.A., as agent              
By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:                  
                        , as Assignee   [AVAYA INC.]               By:       By:
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

2

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF

OPINION OF COUNSEL FOR AVAYA INC.


--------------------------------------------------------------------------------




QuickLinks


TABLE OF CONTENTS
SCHEDULE I APPLICABLE LENDING OFFICES
FORM OF BORROWING REQUEST
FORM OF STANDBY NOTE
Loans and Payments
FORM OF ASSIGNMENT AND ACCEPTANCE
FORM OF OPINION OF COUNSEL FOR AVAYA INC.
